2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 1 of 74




             EXHIBIT 1
      2:19-cv-01102-RMG            Date Filed 01/25/21           Entry Number 67-2            Page 2 of 74




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

    MURRAY C. TURKA, on Behalf of                        )    Civil Action No. 2:19-cv-1102-RMG
    Himself and All Others Similarly Situated,           )
                                                         )
                                          Plaintiffs,    )
                                                         )
                   v.                                    )         SETTLEMENT AGREEMENT
                                                         )              AND RELEASE
    SOUTH CAROLINA PUBLIC SERVICE                        )
    AUTHORITY and LONNIE N. CARTER,                      )
                                                         )
                                       Defendants.       )
                                                         )
                                                         )

          This Settlement Agreement (“Settlement Agreement” or “Agreement”) is made and

entered into as of the Execution Date, between Plaintiff Murray C. Turka (“Plaintiff”), on his

behalf and on behalf of the Settlement Class, as defined herein, and Defendant South Carolina

Public Service Authority (“Santee Cooper”) and Defendant Lonnie N. Carter (“Carter”)

(collectively, “Defendants”). Subject to the approval of the Court and the terms and conditions

expressly provided herein, this Agreement is intended to fully, finally, and forever compromise,

settle, release, resolve, and dismiss with prejudice the Action and all Released Claims.

                                                 RECITALS1

          WHEREAS, on April 15, 2019, Plaintiff filed a class action complaint in the United States

District Court for the District of South Carolina, captioned Murray C. Turka, on Behalf of Himself

and All Others Similarly Situated v. South Carolina Public Service Authority and Lonnie C. Carter,

Civil Action No. 2:19-cv-1102-RMG, alleging violations of federal securities laws related to

Santee Cooper’s Mini-Bonds and the V.C. Summer Nuclear Units 2 and 3 Project (the “Action”);


1
 Capitalized terms used in the Recitals and the foregoing paragraph shall, unless otherwise defined in the Recitals,
have the meanings set forth in Section I (“Definitions”) of the Settlement Agreement.
                                               Page 1 of 39
    2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 3 of 74




       WHEREAS, Plaintiff asserts claims against Defendants under Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder,

and against Carter under Section 20(a) of the Exchange Act;

       WHEREAS, Plaintiff alleges, among other things, that Defendants made false and

misleading statements and concealed and failed to disclose certain information in Santee Cooper’s

Mini-Bond offering documents for 2014, 2015, and 2016 regarding the construction of Units 2 and

3 in the V.C. Summer Nuclear Project (the “Project”). Plaintiff alleges that as a result, the interest

rates of Mini-Bonds were artificially depressed during the Class Period and, therefore, Plaintiff

and Class Members received artificially deflated interest payments for the Mini-Bonds;

       WHEREAS, as of January 1, 2020, Santee Cooper redeemed the Mini-Bonds, and

accordingly, Plaintiff and Class Members received the full amount of interest and principal owed

under the written terms of the Mini-Bonds;

       WHEREAS, on October 21, 2020, the Parties commenced a mediation in person, before

the Honorable Jean H. Toal, retired Chief Justice, and continued negotiation and mediation

thereafter, resulting in an agreement to resolve the matter as set forth herein;

       WHEREAS, Defendants have denied and continue to deny the material allegations in the

Action, have denied and continue to deny any wrongdoing and any liability to Plaintiff or any

Class Member, in any amount, in connection with the claims asserted in the Action, have denied

that class certification is required or appropriate, and contend that they would prevail in the Action;

       WHEREAS, before and during the litigation of this Action and during negotiation of the

Settlement provided for in this Agreement, Class Counsel conducted a thorough examination and

evaluation of the relevant law and facts to assess the merits of the claims to be resolved in this

Settlement and how to best serve the interests of the putative class in the Action;



                                          Page 2 of 39
    2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 4 of 74




         WHEREAS, Plaintiff, individually and on behalf of the Settlement Class, and Class

Counsel desire to settle all claims against Defendants within the scope of the Release set forth

herein, having engaged in litigation, motions practice, discovery, and mediation, and recognizing

the risks, delay, and difficulties involved in establishing liability; the defenses to the claims; the

likelihood of recovery in excess of that offered by this Settlement Agreement; and the likelihood

that the Action could be protracted and expensive; and, based on their evaluation of these factors,

Plaintiff and Class Counsel have determined that settlement is in the best interests of the Settlement

Class;

         WHEREAS, although Defendants deny any wrongdoing and any liability to Plaintiff and

the Settlement Class and have asserted numerous defenses, including that their actions were and

are in compliance with state and federal law, Defendants believe that it is desirable and in their

best interests to settle the Action in the manner and upon the terms and conditions provided for in

this Settlement Agreement in order to avoid the further expense, inconvenience, and distraction of

litigation, and in order to put to rest the claims that are resolved by the Settlement;

         WHEREAS, after having had a full and fair opportunity to evaluate their respective

positions, the Parties have agreed on all terms and conditions of this Settlement Agreement through

arms-length negotiations between their respective counsel;

         WHEREAS, the Parties agree that the fact of this Agreement, any of the terms in this

Agreement, any documents filed in support of this Agreement, or any statement made in the

negotiation thereof shall not be deemed or construed to be an admission or evidence of (i) any

violation of any statute or law, (ii) any liability or wrongdoing, (iii) liability on any of the claims

or allegations in the Action, or (iv) the propriety of certifying a litigation class in any proceeding,

and shall not be used by any Person for any purpose whatsoever in the Action or any other legal



                                          Page 3 of 39
    2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2         Page 5 of 74




proceeding, including but not limited to arbitrations, other than a proceeding to enforce the terms

of this Agreement; and

       NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements

set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which

is acknowledged herein, Plaintiff, individually and as representative of the Settlement Class, and

Defendants agree that the Action and the claims described in the Release shall be fully and finally

compromised, settled, and released and that the Action shall be dismissed with prejudice, subject

to the approval by the Court of the Settlement.

                                         I. DEFINITIONS

       In addition to the terms defined above and terms that may be defined herein, the following

terms are used in this Settlement Agreement and exhibits attached hereto:

       A.      “Attorney Fee/Litigation Cost Award” means the award for attorneys’ fees and

               litigation costs, if any, made to Class Counsel by the Court upon application

               pursuant to Section V.

       B.      “Authorized Recipient” means any Class Member who, in accordance with the

               terms of this Agreement, is entitled to a distribution consistent with the Distribution

               Plan and order of the Court.

       C.      “Class Counsel” means Lead Counsel and Liaison Counsel, Christopher L. Nelson

               and James M. Ficaro of The Weiser Law Firm, P.C., and William E. Hopkins of

               Hopkins Law Firm, LLC, respectively.

       D.      “Class Member(s)” means a Person who meets the definition of the Settlement

               Class and who is not a Successful Opt-Out.

       E.      “Class Period” means May 1, 2014 through July 31, 2017.



                                         Page 4 of 39
2:19-cv-01102-RMG      Date Filed 01/25/21      Entry Number 67-2         Page 6 of 74




  F.    “Court” means the United States District Court for the District of South Carolina,

        Charleston Division, and such judge of the same court or other federal court to

        whom the Action may hereafter be assigned.

  G.    “Day(s)” has the meaning ascribed to it in Federal Rule of Civil Procedure 6, and

        all time periods specified in this Agreement shall be computed in a manner

        consistent with Fed. R. Civ. P. 6.

  H.    “Defendants’ Counsel” means Robert L. Lindholm, B. Rush Smith III, and Carmen

        H. Thomas of Nelson Mullins Riley & Scarborough LLP, counsel for Santee

        Cooper; and Thomas E. Lydon of McAngus, Goudelock, & Courie, LLC, counsel

        for Carter.

  I.    “Distribution Plan” means the plan for allocating the Settlement Benefit whereby

        the Settlement Benefit shall in the future be distributed to Authorized Recipients,

        to be approved by the Court in the manner outlined in the Long Notice.

  J.    “Effective Date” means the first date by which all of the following events and

        conditions have occurred:

        1.     Defendants no longer having any right to terminate this Agreement, nor

               there being a possibility of termination of this Agreement, under Section

               VI.J or, if any Defendant does have such right, Defendant has given written

               notice to Class Counsel that it will not exercise such right.

        2.     The Court has finally approved the Settlement in a manner substantially

               consistent with the terms and intent of this Settlement Agreement following

               notice to the Settlement Class and a hearing, and has entered the Final

               Approval Order in the Action;



                                 Page 5 of 39
2:19-cv-01102-RMG      Date Filed 01/25/21      Entry Number 67-2         Page 7 of 74




        3.     The Released Claims are dismissed with prejudice pursuant to the Final

               Approval Order; and

        4.     Either: (i) thirty (30) Days have passed after the Court’s entry of the Final

               Approval Order and no appeal is taken as to the Final Approval Order and

               no motion or other pleading has been filed with the Court to set aside or in

               any way alter the judgment or orders of the Court finally approving of the

               Settlement or toll the time for appeal of such orders, or (ii) all appeals,

               reconsideration, rehearing, or other forms of review and potential review of

               the Court’s orders and judgment finally approving the settlement of the

               Action are exhausted, and the Court’s orders and judgment are upheld,

               without substantial alteration of the terms of this Agreement.

  K.    “Execution Date” means the latest date associated with a signature on a fully

        executed Agreement set forth on the signature pages below.

  L.    “Exclusion Deadline” means the deadline for requesting exclusion from the

        Settlement Class, as set forth in the Notice to the Settlement Class, and which shall

        be no later than sixty (60) Days after the Preliminary Approval Date.

  M.    “Final Approval Hearing” means the final hearing, held after notice has been given

        to the Settlement Class and the Settlement Class has had an opportunity to object

        or exclude themselves from Settlement, and in any event, no earlier than ninety (90)

        Days after the latest date on which the appropriate Federal and State officials are

        served with the notice required by 28 U.S.C. 1715(b), in which the Court’s order

        will determine whether this Settlement and Agreement should be approved as fair,

        reasonable, and adequate; whether the proposed Final Approval Order and



                                 Page 6 of 39
2:19-cv-01102-RMG      Date Filed 01/25/21         Entry Number 67-2     Page 8 of 74




        judgment should be entered; and whether Class Counsel’s application for attorneys’

        fees and costs should be approved.

  N.    “Final Approval Order” means the order and judgment, substantially in the form

        attached hereto as Exhibit D approving the Settlement in a manner substantially

        consistent with the terms and intent of this Settlement Agreement and dismissing

        all claims in the Action with prejudice.

  O.    “Incentive Award” means the amount awarded, if any, to the Lead Plaintiff upon

        application as described in Section V.A.2 of this Agreement.

  P.    “Lead Counsel” means The Weiser Law Firm, P.C.

  Q.    “Lead Plaintiff” means Murray C. Turka.

  R.    “Liaison Counsel” means Hopkins Law Firm, LLC.

  S.    “Mini-Bond(s)” means an interest-bearing bond sold by Santee Cooper and offered

        in the following offering documents:

                 Offering Document             Date of Santee Cooper
                                               Mini-Bond Issuances
             2016 M1 Official Statement             May 1, 2016
             2015 M1 Official Statement             May 1, 2015
             2014 M1 Official Statement             May 1, 2014

  T.    “Notice” means, collectively, the Notice of Proposed Class Action Settlement, to

        be posted on a unique website for the Action (“Long Notice”); and the Summary

        Notice of Pendency of Class Action, Proposed Settlement, and Motion for

        Attorneys’ Fees and Expenses for publication (“Postcard Notice”), which, subject

        to approval of the Court, shall be substantially in the forms attached hereto as

        Exhibits B and C respectively.

  U.    “Notice Plan” means the plan outlining the proposed form, method, and schedule

        for dissemination of notice to the Settlement Class. Class Counsel shall include the
                                 Page 7 of 39
2:19-cv-01102-RMG      Date Filed 01/25/21      Entry Number 67-2         Page 9 of 74




        Notice Plan in the Motion for Preliminary Approval and shall seek the Court’s

        approval of the Notice Plan therein.

  V.    “Objection Deadline” means the deadline for submitting an objection to the

        Settlement or any relief provided for in connection with the Settlement, as set forth

        in the Notice to the Settlement Class, and which shall be no later than sixty (60)

        Days after the Preliminary Approval Date.

  W.    “Party” means the Lead Plaintiff or Defendants individually, and “Parties” means

        Lead Plaintiff and Defendants collectively.

  X.    “Person(s)” means an individual, corporation, limited liability corporation,

        professional corporation, limited liability partnership, partnership, limited

        partnership, association, joint stock company, estate, legal representative, trust,

        unincorporated association, government, or any political subdivision or agency

        thereof, and any business or legal entity and any spouses, heirs, predecessors,

        successors, representatives, or assignees of any of the foregoing.

  Y.    “Preliminary Approval” or “Preliminary Approval Order” means the order or

        orders of the Court preliminarily approving the terms and conditions of this

        Agreement, including all exhibits, as contemplated by this Agreement and

        substantially in the form attached hereto as Exhibit A.

  Z.    “Preliminary Approval Date” means the date on which the order or orders

        constituting Preliminary Approval are entered by the Court.

  AA.   “Release” means the release set forth in Section IV of this Agreement.

  BB.   “Releasees” means Defendants and all of their past, present, and future parent

        entities, predecessors, successors, assigns, officers, directors, attorneys and legal



                                 Page 8 of 39
      2:19-cv-01102-RMG               Date Filed 01/25/21         Entry Number 67-2    Page 10 of 74




                    representatives, insurers,2 vendors, agents (alleged or actual), representatives,

                    employees, heirs, executors, affiliates, administrators, successors, and related and

                    affiliated Persons.

           CC.      “Released Claims” means any and all past, present, and future claims, cross-claims,

                    counterclaims, lawsuits, appeals, set-offs, costs, losses, rights, demands, charges,

                    complaints, actions, causes of action, obligations, or liabilities of any and every

                    kind, whether class, individual, or otherwise in nature, including, without

                    limitation, those known or unknown or capable of being known; those which are

                    unknown but might be discovered or discoverable based upon facts other than or

                    different from those facts known or believed at this time; those which are foreseen

                    or unforeseen, suspected or unsuspected, asserted or unasserted, or contingent or

                    non-contingent; and those which are accrued, unaccrued, matured or not matured,

                    all from the beginning of the world until the Effective Date, under the laws of any

                    jurisdiction (“Claims”), which Releasors (or any of them) whether directly,

                    representatively, derivatively, or in any other capacity, ever had, now have, or

                    hereafter can, shall, or may have, arising out of or relating in any way to this Action;

                    the issuance of Mini-Bonds during the Class Period; Class Members’ status as

                    purchasers, owners, or holders of Mini-Bonds during the Class Period; any act or

                    omission of the Releasees (or any of them) regarding Releasees’ representations or

                    statements about the Project as alleged in the Action; any act or omission of the

                    Releasees (or any of them) that could have been alleged in the Action; or any act or

                    omission of the Releasees (or any of them) that could have been alleged in another



2
    This does not release any insurer as to its own insured.
                                                   Page 9 of 39
2:19-cv-01102-RMG       Date Filed 01/25/21       Entry Number 67-2       Page 11 of 74




         action directly, representatively, derivatively, or in any other capacity in another

         court, tribunal, or other forum regarding Class Members’ purchase of Mini-Bonds

         during the Class Period. Released Claims does not include claims arising from any

         securities other than the Mini-Bonds.

   DD.   “Releasors” means the Lead Plaintiff and each Class Member, individually or

         together, and all those who claim through them or who assert claims (or could assert

         claims) on their behalf, including their respective heirs, executors, administrators,

         successors, beneficiaries, representatives, attorneys, agents, partners, assigns, co-

         obligors, co-guarantors, guarantors, sureties, and bankruptcy trustees on behalf of

         creditors or estates of the Releasors.

   EE.   “Settlement” means the proposed settlement of the Action under the terms and

         conditions of this Agreement.

   FF.   “Settlement Administrator” means the firm retained by Class Counsel, subject to

         Court approval, to provide all notices approved by the Court to potential Class

         Members and to administer the Settlement.

   GG.   “Settlement Administration Costs” means the costs of administering the Settlement

         provided for herein, including but not limited to the costs of mailing Class Member

         notices, as provided herein and in the Notice and Notice Plan outlined in the Motion

         for Preliminary Approval, responding to inquiries from Class Members, and

         providing the Settlement Benefit to Class Members, of which Santee Cooper will

         pay up to but not exceeding $35,000.00, as further described in Section V.B.

   HH.   “Settlement Amount” means the sum of the Settlement Benefit and Settlement

         Administration Costs.



                                  Page 10 of 39
2:19-cv-01102-RMG       Date Filed 01/25/21       Entry Number 67-2         Page 12 of 74




   II.   “Settlement Benefit” means the total value of the settlement being paid by

         Defendants for the benefit of the Settlement Class that equals two million dollars

         ($2,000,000.00), representing the sum of benefits to be distributed to Class

         Members in cash, the Attorney Fee/Litigation Cost Award, and the Incentive

         Award.

   JJ.   “Settlement Class” means all Persons who purchased or otherwise acquired and

         owned Santee Cooper Mini-Bonds from May 1, 2014 through July 31, 2017,

         inclusive, and who were damaged thereby, and including those Persons’ successors

         in interest, transferees in interest, assigns, or beneficiaries, if any. Excluded from

         the Settlement Class are Defendants; members of the immediate family of any

         Defendant who is an individual; the officers and directors of Santee Cooper during

         the Class Period; any firm, trust, corporation, or other entity in which any

         Defendant has or had a controlling interest; and the legal representatives, affiliates,

         heirs, successors-in-interest, or assigns of any such excluded person or entity.

   KK.   “Successful Opt-Out” means any Person who falls within the definition of the

         Settlement Class who has timely and validly exercised his or her right to be

         excluded from the Settlement Class pursuant to the procedures set forth herein, but

         shall not include (i) Persons whose requests for exclusion are disputed by

         Defendants pursuant to Section VI.D, unless the dispute is overruled by the Court

         or withdrawn by Defendants; (ii) Persons whose communication is not treated as a

         request for exclusion; and (iii) Persons whose requests for exclusion are not valid

         or are otherwise void.

   LL.   As used herein, the plural of any defined terms includes the singular thereof and

         vice versa, except where the context requires otherwise.
                                  Page 11 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 13 of 74




                              II.     SETTLEMENT PROCEDURES

       A.      Class Certification. Solely for purposes of the Settlement and for no other

purpose, Defendants stipulate and agree to: (i) certification of the Action as a class action pursuant

to Federal Rule of Civil Procedure 23; (ii) certification of Lead Plaintiff as class representative for

the Settlement Class; and (iii) appointment of Lead Counsel and Liaison Counsel as Class Counsel

for the Settlement Class pursuant to Federal Rules of Civil Procedure 23(g).

       B.      Preliminary Approval. By January 26, 2021, Class Counsel shall submit a motion

for Preliminary Approval (“Motion for Preliminary Approval”) to the Court seeking entry of a

Preliminary Approval Order. The Motion for Preliminary Approval shall attach this Agreement,

including all exhibits, and shall, among other things, seek preliminary approval of the Settlement

as memorialized in this Agreement, approval of the Notice Plan, Notice, and Distribution Plan,

and the setting of deadlines and other conditions consistent with this Agreement. The text of the

Motion for Preliminary Approval (including the proposed Preliminary Approval Order, and

Notice), shall be provided to Defendants for review no later than five (5) Days prior to the filing

of the Motion for Preliminary Approval, and Defendants will have an opportunity to comment on

the contents before filing.

       C.      Settlement Administrator. As part of the Motion for Preliminary Approval, Class

Counsel shall seek appointment of a Settlement Administrator to be approved by the Court. The

Settlement Administrator shall, upon approval of the Court, administer the Settlement, including

but not limited to the process of calculating the benefit amount for each Authorized Recipient,

under Class Counsel’s supervision and subject to the jurisdiction of the Court.

       D.      Settlement Class List. For the purposes of identifying and providing notice to the

Settlement Class, Santee Cooper shall provide or cause the preparation and provision of



                                         Page 12 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2        Page 14 of 74




information sufficient for the Settlement Administrator to distribute notices no later than thirty

(30) Days after the Preliminary Approval Date.

       E.      Settlement Class Notice. As part of the Motion for Preliminary Approval, Class

Counsel shall submit to the Court for approval in the Action the Notice. The Motion for

Preliminary Approval shall ask the Court to find that the proposed form of and method for

dissemination of notice to the Class Members constitute valid, due, and sufficient notice to the

Class Members and complies fully with the requirements of the Federal Rules of Civil Procedure.

In addition, the Motion for Preliminary Approval shall ask the Court to approve the Notice Plan

and Distribution Plan, including the deadlines related to dissemination of the Notice. Unless the

Court directs otherwise, the deadlines set forth in the Notice and Notice Plan shall govern the rights

of the Class Members and are in addition and subject to the dates and times set forth in the

Agreement. The Notice Plan shall be outlined in the Motion for Preliminary Approval and the

proposed Long Notice and Postcard are attached hereto as Exhibits B and C.

       F.      CAFA Notice. No later than ten (10) Days following the filing of this Agreement

with the Court, Defendants shall cause (through the Settlement Administrator) the service of the

notice required under the Class Action Fairness Act, 28 U.S.C. § 1715 (“CAFA”). No later than

seven (7) Days before the Final Approval Hearing, Defendants shall cause to be served on Class

Counsel and filed with the Court, proof, by affidavit or declaration, regarding compliance with

CAFA § 1715(b).

       G.      Final Approval. No later than twenty-one (21) Days prior to the date set by the

Court for the Final Approval Hearing, Class Counsel shall submit a motion for final approval of

the Settlement by the Court (“Motion for Final Approval”). The Motion for Final Approval

(including the proposed Final Approval Order and supporting papers) shall be provided to

Defendants for review no later than five (5) Days prior to the filing of the Motion for Final
                                         Page 13 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2        Page 15 of 74




Approval, and Defendants shall file their response, if any, seven (7) Days before the Final

Approval Hearing. Class Counsel shall seek entry of a final approval order (“Final Approval

Order”) in the Action (i) finally approving the Settlement as fair, reasonable, and adequate; (ii)

giving the terms of the Settlement final and complete effect; (iii) certifying the Settlement Class,

for purposes of Settlement only; (iv) finding that all requirements of rule, statute, and Constitution

necessary to effectuate this Settlement have been met and satisfied; and (v) otherwise entering

final judgment of dismissal on the merits and with prejudice in the Action, each Party waiving all

rights to appeal and waiving all rights to seek reimbursement of attorneys’ fees or costs (except as

otherwise provided in this Agreement).

         H.    Bar Order. The Final Approval Order shall contain a bar order (“Bar Order”) that

shall, upon the Effective Date, and consistent with the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 78u-4(f)(7) (the “PLSRA”), permanently bar, extinguish, and discharge to the

fullest extent permitted by law any and all claims for contribution or indemnification arising out

of any Released Claims. The Bar Order shall bar all claims for contribution or indemnification (i)

by any Person against the Releasee and (ii) by any Releasee against any Person other than a

Releasee. Consistent with the PSLRA, 15 U.S.C. § 78u-4(f)(7)(B), any verdict or judgment that

Lead Plaintiff or any other Class Member may obtain on behalf of the Settlement Class or a Class

Member against any Person subject to the Bar Order shall be reduced by the greater of (i) an

amount that corresponds to the percentage responsibility of the Releasees for common damages or

(ii) the portion of the Settlement Amount paid by or on behalf of the Defendants to the Settlement

Class.




                                         Page 14 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2        Page 16 of 74




                    III.    SETTLEMENT BENEFIT AND DISTRIBUTION

       A.      Payment of Settlement Benefit. Santee Cooper shall pay or cause to be paid the

Settlement Benefit to the Settlement Administrator no later than ten (10) Days after entry of the

Final Approval Order.

       B.      Total Settlement Consideration. The Parties agree that the Settlement Amount,

as paid by Santee Cooper, is offered as Defendants’ consideration for this Settlement and as full

satisfaction of the Released Claims. The Settlement Benefit includes, without limitation, all

monetary benefits and distributions to the Class Members, attorneys’ fees and expenses, taxes, tax

expenses, and pre and post-judgment interest. Under no circumstances will Defendants be required

to pay more than the Settlement Amount pursuant to this Agreement and the Settlement set forth

herein. In no event shall Defendants be required to make any payment under this Settlement before

the deadlines set forth in this Agreement.

       C.      Distribution of Settlement Benefit. The Settlement Administrator, subject to such

supervision and direction of the Court and Class Counsel as may be necessary, shall administer

the Settlement and shall oversee distribution of the Settlement Benefit to Authorized Recipients

pursuant to the Distribution Plan, which is set forth in the Long Notice.

       D.      Agreement not Conditioned on Distribution Plan.              The plan of allocation

proposed in the Distribution Plan is not a necessary term of Agreement, and it is not a condition

of the Agreement that any particular plan of allocation be approved by the Court. Lead Plaintiff

and Class Counsel may not cancel or terminate the Agreement based on this Court’s or any

appellate court’s ruling with respect to the Distribution Plan or any other plan of allocation in this

Action. Defendants shall not object to the plan of allocation outlined in the Distribution Plan.

       E.      No Liability for Settlement Benefit Distribution.             Defendants will make

reasonable efforts to facilitate Class Counsel’s receipt of information necessary to identify Class
                                         Page 15 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 17 of 74




Members entitled to distribution from the Settlement Benefit. Neither the Releasees nor their

counsel, however, shall have any responsibility for, or liability whatsoever with respect to, the

distribution of the Settlement Benefit; the Distribution Plan; the determination, administration, or

calculation of claims; or any other aspect of settlement administration. The Releasors hereby fully,

finally, and forever release, relinquish, and discharge the Releasees and their counsel from any and

all such liability, in addition to the releases set forth in Section IV. No Person shall have any claim

against Class Counsel or the Settlement Administrator based on the distributions made

substantially in accordance with the Agreement and the Settlement contained herein, the

Distribution Plan, or further orders of the Court.

        F.     Delayed Benefits. Settlement Benefits to any Class Member that are delayed

because of a disputed exclusion request, or for other reasons, shall not be made on the schedule set

forth in this part, but instead shall be made if such dispute is finally resolved at a reasonable time

thereafter.

        G.     All Claims Satisfied by Settlement Benefit. Each Class Member shall look solely

to the Settlement Benefit for settlement and satisfaction of all claims released herein. No Class

Member shall have any interest in the Settlement Benefit, or any portion thereof. All Authorized

Recipients shall be subject to and bound by the provisions of this Agreement, the releases

contained herein, and the Final Approval Order with respect to all Class Claims, regardless of

whether such Authorized Recipients obtain any distribution from the Settlement Benefit.

                                         IV.     RELEASE

        A.     Claims Released by Releasors. Upon the Effective Date, and pursuant to the

Court’s entry of the Final Approval Order, the Releasors do hereby unconditionally, completely,

and irrevocably release and dismiss each and all Releasees with prejudice and on the merits

(without an award of costs to any party other than those provided in Section V). The Releasors
                                         Page 16 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2        Page 18 of 74




(regardless of whether any such Releasor ever obtains any recovery by any means, including,

without limitation, by receiving any distribution from the Settlement Benefit) shall be deemed to

have, and by operation of the Final Approval Order shall have, fully, finally, and forever released,

relinquished, and discharged all Released Claims against the Releasees. This Release shall be

included as part of any judgment, so that all released claims and rights shall be barred by principles

of res judicata, collateral estoppel, and claim and issue preclusion.

       B.      Claims Released by Releasees. Upon the Effective Date, and pursuant to the

Court’s entry of the Final Approval Order, Releasees shall be deemed to have, and by operation of

law and of the judgment shall have, fully, finally, and forever compromised, settled, released,

resolved, relinquished, waived, and discharged Releasors of any and all claims and causes of action

of every nature and description, whether known claims or unknown claims, whether arising under

federal, state, common, or foreign law, which arise out of the Santee Cooper Mini-Bonds. The

Releasees shall forever be barred and enjoined from prosecuting any or all of the claims and only

those claims as described in this Paragraph against Releasors. Releasees do not release any claims

relating to the enforcement of the Settlement or any claims against any Person who submits a

Request for Exclusion that is accepted by the Court.

       C.      No Future Actions. The Releasors shall not, after the Effective Date, seek (directly

or indirectly) to commence, institute, maintain, or prosecute any suit, action, or complaint of any

kind (including, but not limited to, claims for actual damages, statutory damages, and exemplary

or punitive damages) against any Defendant, or any other Releasee, based on the Released Claims,

in any forum, whether on his or her own behalf or as part of any putative, purported, or certified

class. The Parties contemplate and agree that this Agreement may be pleaded as a bar to a lawsuit,

and an injunction may be obtained preventing any action from being initiated or maintained, in

any case sought to be prosecuted on behalf of any Releasor (including, but not limited to, for actual
                                         Page 17 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2        Page 19 of 74




damages, statutory damages, exemplary, or punitive damages) or Releasee based on the claims as

described in Sections IV.A and IV.B.

       D.      Waiver of California Civil Code § 1542 and Similar Laws. In addition to the

provisions at Section I.CC, the Releasors expressly acknowledge that they are familiar with and,

upon the Effective Date, waive and release with respect to the Released Claims any and all

provisions, rights, and benefits conferred (i) by Section 1542 of the Civil Code of the State of

California, which reads:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
       CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
       EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
       RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
       MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
       DEBTOR OR RELEASED PARTY.

(ii) by any and all equivalent, similar, or comparable federal or state rules, regulations, laws, or

principles of law of any other jurisdiction that may be applicable herein; and/or (c) any law or

principle of law of any jurisdiction that would limit or restrict the effect or scope of the provisions

of the release set forth in the Agreement. The Releasors expressly agree that by executing this

Agreement, and for the consideration received hereunder, it is their intention to release, and they

are releasing, all Released Claims, including those unknown. The release of unknown,

unanticipated, unsuspected, unforeseen, and unaccrued losses or claims in this paragraph is

contractual and not a mere recital.

       E.      Dismissal. Subject to Court approval, the Releasors shall be bound by this

Agreement, and all their claims shall be dismissed with prejudice and released, even if they never

received actual notice of the Action or this Settlement.




                                         Page 18 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2      Page 20 of 74




                      V.     ATTORNEYS’ FEES, AWARDS, AND COSTS

       A.      Attorney Fee/Litigation Cost Award. Class Counsel may submit an application

or applications for an Attorney Fee/Litigation Cost Award no later than twenty-one (21) Days prior

to the Final Approval Hearing for distributions from the Settlement Benefit for: (i) Attorney

Fee/Litigation Cost and (ii) Incentive Award to Lead Plaintiff. Application for such award shall

not be made in conjunction with the Motion for Final Approval; it shall be by separate motion,

and, to the extent approved, by separate order.

               1.      Class Counsel agree that an application for attorneys’ fees will not seek an

amount in excess of 33% the Settlement Benefit. Defendants will not contest an application for

attorneys’ fees up to that amount.

               2.      Class Counsel and Lead Plaintiff agree that an application for an Incentive

Award shall not exceed five thousand dollars ($5,000), and that payment of any such award shall

be made from the Settlement Benefit, and in no event shall Santee Cooper pay more than the

Settlement Amount.

               3.      To the extent Attorney Fee/Litigation Cost or Incentive Awards are ordered,

those payments shall be made by the Settlement Administrator from the Settlement Benefit in

accordance with the Court’s order upon the application for attorneys’ fees.

               4.      Defendants shall have no obligations related to Class Counsel’s fees or

expenses or the payment thereof beyond Santee Cooper’s payment of the Settlement Benefit and

as stated in part V.A.1.

               5.      In the event the Settlement, Attorney Fee/Litigation Cost Award, or

Incentive Award is modified, terminated, cancelled, or fails to become effective for any reason, in

whole or in part, including, without limitation, in the event the Final Approval Order is reversed

or vacated or materially altered, then no later than fourteen (14) Days after the termination,
                                        Page 19 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2        Page 21 of 74




cancellation, or failure, Class Counsel shall refund any Attorney Fee/Litigation Cost Award or

Incentive Award, including accrued interest, to the Settlement Administrator by wire transfer to

be returned to the Settlement Benefit. In the event the Settlement is cancelled, terminated, or fails

to become effective for any reason, the Settlement Administrator shall return the Settlement

Benefit, including interested accrued, to Santee Cooper no later than twenty-one (21) Days after

the Settlement Administrator’s receipt of notice of termination, cancellation, or failure.

       B.      Payment of Settlement Administration Costs. Santee Cooper shall pay all

Settlement Administration Costs up to $35,000.00 within 30 days of receipt of valid, itemized

invoices from the Settlement Administrator identifying costs and services performed that are

reasonably consistent with the quoted amount.

       C.      Award of Fees and Expenses Not Part of Settlement.                The procedure for

allowance or disallowance by the Court of the Attorney Fee/Litigation Cost Award is not part of

the Settlement and is to be considered by the Court separately from the Court’s consideration of

the fairness, reasonableness, and adequacy of the Settlement. In the event the Court denies, in

whole or in part, any application made by Class Counsel for attorneys’ fees, the remainder of the

terms of this Agreement and of the Settlement shall remain in effect.

       D.      No Liability for Fees and Expenses to Class Counsel. Neither the Releasees nor

their counsel shall have any responsibility for, interest in, or liability whatsoever with respect to

any payment(s) to Class Counsel pursuant to this Agreement or to any other Person who may assert

some claim thereto or any Attorney Fee/Litigation Cost Award that the Court may make in the

Action, other than as set forth in this Agreement. Similarly, neither the Releasees nor their counsel

shall have any responsibility for, interest in, or liability whatsoever with respect to allocation

among Class Counsel or any other Person who may assert some claim thereto, of any Attorney

Fee/Litigation Cost Award that the Court may make in the Action. The Parties contemplate and
                                        Page 20 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21         Entry Number 67-2     Page 22 of 74




agree, and the Court shall order, that this Agreement and the Release may be pleaded as an absolute

bar against any claim against Santee Cooper by any Person that may arise from or relate to the

payment of attorneys’ fees and costs.

       E.      Jurisdiction Over Fee Dispute. The Court shall retain jurisdiction of any dispute

regarding the distribution of the Settlement Benefit that is available to Class Members or any

Attorney Fee/Litigation Cost Award.

                 VI.     CONDITIONS OF SETTLEMENT AND EFFECT OF
                          TERMINATION, DISAPPROVAL, AND APPEAL

       A.      Effective Date. This Agreement and the Settlement provided for herein shall not

be effective until the Effective Date. Until that time, and subject to Part V.B, Santee Cooper shall

have no obligation to pay or set aside any monies due or potentially due to pay the Settlement

Administration costs pursuant to III.A.

       B.      Failure of Effective Date to Occur. If all the conditions specified in Section I.J

are not met, then this Agreement shall be cancelled and terminated, subject to and in accordance

with Sections VI.J and VI.K unless the Parties mutually agree in writing to proceed with this

Agreement. The effectiveness of the Settlement is expressly conditioned on the Settlement being

approved by the Court and any appellate court reviewing the Settlement without this Agreement

being rejected or required to be materially modified by any Court ruling or any order resulting

from an appeal or other review. If the Court does not enter the Final Approval Order or if the

Court enters the Final Approval Order and appellate review is sought and, on such review, the

Final Approval Order is finally vacated, materially modified, or reversed, then this Agreement and

Settlement shall terminate and cease to have any effect.

       C.      Exclusions. Any Class Member who wishes to opt out of the Settlement Class must

do so on or before the Exclusion Deadline as specified in the Notice. In order to become a

                                          Page 21 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2        Page 23 of 74




Successful Opt-Out, a Class Member must complete and send to the Settlement Administrator a

Request for Exclusion that is post-marked no later than the Exclusion Deadline. A Request for

Exclusion form shall be available on the settlement website. Successful Opt-Outs may opt out of

the Settlement Class only on an individual basis; so-called “mass” or “class” opt-outs shall not be

allowed and shall be of no force or effect. A Person acting pursuant to a legal power of attorney,

however, may request exclusion of an individual. Class Counsel shall cause copies of Requests

for Exclusion forms from the Settlement Class to be provided to Defendants’ Counsel. No later

than fourteen (14) Days after the Exclusion Deadline, Class Counsel shall provide to Defendants’

Counsel a complete and final list of Successful Opt-Outs and copies of the requests for exclusion.

With their Motion for Final Approval of the Settlement, Class Counsel will file with the Court a

complete list of Successful Opt-Outs, including the name, city, and state of the person requesting

exclusion (the “Opt-Out List”).

       D.      Reservation of Rights as to Successful Opt-Outs. With respect to any Successful

Opt-Outs, Defendants reserve all their legal rights and defenses, including, but not limited to, any

defenses relating to whether the person qualifies as a Class Member and/or has standing to bring

any claim. Defendants may challenge the validity of any Successful Opt-Out by providing written

notice to Class Counsel no later than ten (10) Days after Class Counsel provides Defendants’

Counsel the Opt-Out List and copies of the Requests for Exclusion forms. Such notice shall void

the Opt-Out(s) unless Class Counsel disputes the notice in writing, in good faith, with Defendants’

Counsel no later than five (5) Days of receipt of the notice. The Court shall have jurisdiction to

resolve any disputes regarding the validity of Successful Opt-Outs. Class Counsel shall have no

obligation to represent an attempted or Successful Opt-Out.

       E.      Rescission Based on Exclusions. Defendants shall have the right to set aside or

rescind this Agreement, in the sole exercise of their discretion, if the number of Persons requesting
                                        Page 22 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2      Page 24 of 74




exclusion from the Class exceeds ten percent (10%) of the total Persons otherwise within the Class.

Defendants shall have ten (10) Days from receipt of the final Successful Opt-Out list to exercise

this right to set aside or rescind this Agreement.

       F.      Objections. Class Members who wish to object to any aspect of the Settlement

must file with the Court a written statement containing their objections prior to the Objection

Deadline. All objections must include the following information: (1) the full name of the Class

Member; (2) the current address of the Class Member; (3) identification of the Mini-Bond(s)

purchased; (4) all specific objections and the reasons in support thereof; and (5) any and all

supporting papers. If a Class Member intends to object through counsel, the Class Member’s

attorney must append a list of all prior objections previously filed by such counsel in state and

federal courts, and with respect to each, provide (1) the case number; (2) the court where the prior

objection was filed; (3) and the outcome of the objection. If a Class Member intends to appear

and requests to be heard, either individually or through counsel, the Class Member or his or her

counsel must file a notice of appearance no later than fifteen (15) Days before the Final Approval

Hearing. Any Class Member who does not submit a timely objection in accordance with this

Agreement and orders of the Court, shall not be treated as having filed a valid objection to the

Settlement.

       G.      Attorneys’ Fees Related to Objectors. Any award or payment of attorneys’ fees

made to the counsel of an objector to the Settlement shall be made only by Court order and upon

a showing of the benefit conferred to the Settlement Class. In determining any such award of

attorneys’ fees to an objector’s counsel, the Court will consider the incremental value to the

Settlement Class caused by any such objection. Any award of attorneys’ fees by the Court will be

conditioned on the objector and his or her attorney stating under penalty of perjury that no

payments shall be made to the objector based on the objector’s participation in the matter other
                                         Page 23 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21      Entry Number 67-2       Page 25 of 74




than as ordered by the Court. Any such award shall be payable from the Settlement Benefit.

Defendants shall have no responsibility for any such payments.

         H.    Failure to Enter Proposed Preliminary Approval Order or Final Approval

Order. If the Court does not enter the Preliminary Approval Order or the Final Approval Order,

or if the Court enters the Final Approval Order and appellate review is sought and, on such review,

the Final Approval Order is finally vacated, materially modified, or reversed, then this Agreement

and the Settlement incorporated herein shall be cancelled and terminated; provided, however, the

Parties agree to act in good faith to secure final approval of this Settlement and to attempt to

address in good faith concerns regarding the Settlement identified by the Court and any appellate

court.

         I.    Other Orders. No Party shall have any obligation whatsoever to proceed under

any terms other than substantially in the form provided and agreed to herein; provided, however,

that no order of the Court concerning any application for Attorney Fee/Litigation Cost Award, or

any modification or reversal on appeal of such order, shall constitute grounds for cancellation or

termination of this Agreement by any Party. Without limiting the foregoing, Defendants shall have,

in their sole and absolute discretion, the option to terminate the Settlement in its entirety in the

event that the Final Approval Order, upon entry by the Court, does not provide for the dismissal

with prejudice of the Action and the Released Claims.

         J.    Termination. This Agreement shall be terminable at the option of Defendants if

any of the following occurs:

               1.      More than ten percent (10%) of the Persons within the Settlement Class

become Successful Opt-Outs;

               2.      The Court fails to enter the orders granting Preliminary or Final Approval,

or does so in a form materially different from the forms contemplated by this Agreement;
                                        Page 24 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2           Page 26 of 74




               3.      The Court or any other court permits Plaintiff to opt out as a representative,

or otherwise to exercise or preserve the opt-out or substantive rights of others;

               4.      Any Person is allowed to object in the Action and this objection or

intervention results in material changes to the Settlement Agreement that the Defendants deem to

be material;

               5.      The Court fails to approve this Agreement as written and agreed to by the

Parties; or

               6.      Lead Plaintiff and Defendants mutually agree to terminate the Agreement.

          K.   Effect of Termination. If this Agreement is terminated, then:

               1.      Class Counsel shall provide notice of any such terminable event to the

Settlement Administrator no later than five (5) Days of the event occurring;

               2.      The Parties shall be restored to their respective positions in the Action as of

the Execution Date, with all their respective claims and defenses preserved as they existed on that

date; and

               3.      Any judgment or order entered by the Court in accordance with the terms

of this Agreement shall be treated as vacated nunc pro tunc. No other orders shall be affected.

                             VII.    NO ADMISSION OF LIABILITY

          A.   Final and Complete Resolution. The Parties intend the Settlement as described

herein to be a final and complete resolution of all disputes between them with respect to the Action

and Released Claims and to compromise claims that are contested, and it shall not be deemed an

admission by any Party as to the merits of any claim or defense or any allegation made in the

Action.

          B.   Federal Rule of Evidence 408. The Parties agree that this Agreement, its terms,

and the negotiations surrounding this Agreement shall be governed by Federal Rule of Evidence
                                        Page 25 of 39
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2        Page 27 of 74




408 and any federal or state-law equivalents and shall not be admissible or offered or received into

evidence in any suit, action, or other proceeding, except upon the written agreement of the Parties

hereto, pursuant to an order of a court of competent jurisdiction, or as shall be necessary to give

effect to, declare, or enforce the rights of the Parties with respect to any provision of this

Agreement.

       C.      Use of Agreement as Evidence. Whether or not this Agreement becomes final or

is terminated pursuant to its terms, the Parties expressly agree that neither this Agreement nor the

Settlement, nor any act performed or document executed pursuant to or in furtherance of this

Agreement or the Settlement: (i) is or may be deemed to be or may be used as an admission of, or

evidence of, the validity of any Released Claims, any allegation made in the Action, or any

violation of any statute or law or of any wrongdoing or liability of Defendants, and evidence

thereof shall not be discoverable or used, directly or indirectly, in any way, whether in the Action

or in any other proceeding; or (ii) is or may be deemed to be or may be used as an admission of,

or evidence of, any liability, fault, or omission of the Releasees in any civil, criminal, or

administrative proceeding in any court, administrative agency, or other tribunal. Neither this

Agreement nor the Settlement, nor any act performed or document executed pursuant to or in

furtherance of this Agreement or the Settlement, shall be admissible in any proceeding for any

purpose except to enforce the terms of the Settlement; provided, however, that the Releasees may

file this Agreement (including the exhibits), the Preliminary Approval Order, or the Final Approval

Order in any action in order to support a defense or counterclaim based on principles of res

judicata, collateral estoppel, release, good-faith settlement, judgment bar or reduction, or any other

theory of claim preclusion or issue preclusion or similar defense or counterclaim.




                                         Page 26 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21        Entry Number 67-2        Page 28 of 74




                        VIII. REPRESENTATIONS AND WARRANTIES

       A.      Class Settlement Procedure and Implementation. In addition to the provisions

hereof, this Agreement and the Settlement shall be subject to the ordinary and customary judicial

approval procedures under Federal Rule of Civil Procedure 23. Until and unless this Agreement

is dissolved or becomes null and void by its own terms, or unless otherwise ordered by the Court,

or if Final Approval is not achieved, Lead Plaintiff and Class Counsel represent and warrant that

they shall take all appropriate steps in the Action necessary to preserve the jurisdiction of the Court,

use their best efforts to cause the Court to grant Preliminary and Final Approval of this Agreement

as promptly as possible, and take or join in such other steps as may be necessary to implement this

Agreement and to effectuate the Settlement, and will not attempt to void this Agreement in any

way, except as expressly set forth herein. This includes the obligations (i) to seek approval of this

Agreement and of the Settlement by the Court; (ii) to oppose objections and to defend the

Agreement and the Settlement before the Court and on appeal, if any; (iii) to move for the entry of

the Preliminary Approval and Final Approval Orders; (iv) to join in the entry of such other orders

or revisions of orders or notices, including the orders and notices attached hereto, and to not be

unreasonably withheld or delayed. This also includes not (i) soliciting or encouraging any Person

in the Settlement Class to request exclusion or (ii) soliciting or encouraging any effort by any

Person to object to the Settlement. Lead Plaintiff warrants that he will not request exclusion of

himself from the Settlement.

       B.      Totality of Attorneys’ Fees. Lead Plaintiff and Class Counsel represent and

warrant that any award of attorneys’ fees and litigation costs and incentives they may seek upon

application to the Court pursuant to Section V above shall include all attorneys’ fees and litigation

costs that Lead Plaintiff and Class Counsel seek in connection with the Action.



                                          Page 27 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 29 of 74




       C.      “Class Counsel” All Inclusive. Lead Plaintiff and Class Counsel represent and

warrant that the term “Class Counsel,” as defined in Section I.C of this Agreement, includes all

Persons having any interest in any Attorney Fee/Litigation Cost Award in connection with the

Action. Lead Plaintiff and Class Counsel represent and warrant that any motion or application that

they file requesting an award of attorneys’ fees and litigation costs shall include within its scope

all attorneys, law firms, or any other Person with a financial interest in any such award.

       D.      Authorization to Enter Settlement Agreement. Lead Plaintiff, Class Counsel,

and Defendants represent and warrant that they are fully authorized to enter into this Agreement

and to carry out the obligations provided for herein. Each Person executing this Agreement on

behalf of a Party or other Person covenants, warrants, and represents that they are and have been

fully authorized to do so by that Party or other Person. Lead Plaintiff, Class Counsel, and

Defendants represent and warrant that they intend to be bound fully by the terms of this Agreement.

       E.      Class Counsel Representations. Class Counsel represent and warrant that (i) they

seek to represent and protect the interests of the Settlement Class; (ii) they owe a duty of care and

loyalty to the Settlement Class, and that some of the interests of those who are Successful Opt-

Outs will be different from and in conflict with the interests of the Settlement Class represented

by Class Counsel; (iii) their responsibilities to the Class Members will continue beyond the

Effective Date and will require Class Counsel to represent the interests of such Class Members

until all Class Members have received the benefits outlined in this Agreement; and (iv) the

representations and warranties in this paragraph are material terms of the Agreement, and

Defendants’ continuing obligations under the Agreement are dependent upon these representations

and warranties.

       F.      Jurisdiction in Event of Breach. If any Person breaches the terms of any of the

representations and warranties in this section, the Court shall retain jurisdiction over this matter to
                                         Page 28 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21        Entry Number 67-2        Page 30 of 74




entertain action by a Party against such Person for breach or any Party’s request for a remedy for

such breach.

                             IX.        MISCELLANEOUS PROVISIONS

        A.      Subsequent Events Affecting Administration. In the event that there are any

developments in the effectuation and administration of this Agreement that are not dealt with by

the terms of this Agreement, then such matters shall be dealt with as agreed upon by the Parties,

and failing agreement, as shall be ordered by the Court.

        B.      Claims in Connection with Administration. No Person shall have any claim

against the Lead Plaintiff or Class Counsel, Defendants or their Counsel, the Settlement

Administrator, or the Releasees or their agents based on administration of the Settlement

substantially in accordance with the terms of the Agreement or any order of the Court or any

appellate court.

        C.      Effect of Lack of Final Approval. This Agreement is entered into only for

purposes of settlement. If Final Approval does not occur for any reason, this Agreement shall

become null and void. In that event, the Parties shall be absolved from all obligations under this

Agreement, and this Agreement, any draft thereof, and any discussion, negotiation, documentation,

or other part or aspect of the Parties’ settlement discussions leading to the execution of this

Agreement shall have no effect and shall not be admissible evidence for any purpose. In addition,

the Parties shall revert to their respective positions prior to settlement, and the agreements

contained herein shall be null and void and shall not be cited or relied upon as an admission as to

the Court’s jurisdiction or the propriety of class certification, and the Parties shall have all rights,

claims, and defenses that they had or were asserting as of the date of the mediation at which the

parties agreed to settle this Action.



                                          Page 29 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21        Entry Number 67-2      Page 31 of 74




        D.      Confidentiality of Settlement Negotiations. The Parties and their counsel shall

keep strictly confidential and not disclose to any third party any non-public information regarding

the Parties’ negotiation of this Settlement and/or this Agreement. For the sake of clarity,

information contained within this Agreement shall be considered public, as well as any information

requested by the Court in the approval process and other such information necessary to implement

this Settlement, provided such information is filed (and is not under seal) and/or is not considered

to be confidential material under the Protective Order entered in this Action.

        E.      Confidentiality Order. Plaintiff and Defendants represent and warrant that they

will continue to be bound by the Confidentiality Order agreement executed by Class Counsel and

Defendants’ Counsel (“Protective Order”), including the provisions of the Protective Order

relating to return or destruction of documents or information designated as “CONFIDENTIAL,”

as that term is defined in the Protective Order, upon the conclusion of the Action.

        F.      Choice of Law. This Agreement shall be considered to have been negotiated,

executed, and delivered, and to be wholly performed, in the State of South Carolina, and the rights

and obligations of the Parties to this Agreement shall be construed and enforced in accordance

with, and governed by, the internal, substantive laws of the State of South Carolina without giving

effect to that state’s choice of law principles.

        G.      Attorneys’ Fees and Costs. Except as otherwise expressly provided in this

Agreement, each party shall bear its own costs and attorneys’ fees.

        H.      Integrated Agreement. The terms and conditions set forth in this Agreement

constitute the complete and exclusive agreement between the Parties hereto and may not be

contradicted by evidence of any prior or contemporaneous agreement, and no extrinsic evidence

may be introduced in any judicial proceeding to interpret this Agreement. All prior agreements are

merged into this Agreement. Any modification of the Agreement must be confirmed and executed
                                          Page 30 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 32 of 74




in writing by all Parties and served upon Defendants’ Counsel and Class Counsel. It is understood

by the Parties that, except for the matters expressly represented herein, the facts or law with respect

to which this Agreement is entered into may turn out to be other than or different from the facts

now known to each Party or believed by such party to be true. Each Party therefore expressly

assumes the risk of the facts or law turning out to be different and agrees that this Agreement shall

be in all respects effective and not subject to termination by reason of any such different facts or

law.

       I.      Joint Drafters. This Agreement shall be deemed to have been drafted jointly by

the Parties, and any rule that a document shall be interpreted against the drafter shall not apply to

this Agreement.

       J.      Binding Effect. This Agreement shall inure to the benefit of the respective heirs,

successors, and assigns of the Parties, and each and every one of the Releasees shall be deemed to

be intended third-party beneficiaries of this Agreement and, once approved by the Court, of the

Settlement.

       K.      Notices. All notices and responses to notices under this Agreement shall be in

writing. Each such notice or response shall be given either by (i) hand delivery; (ii) registered or

certified mail, return receipt requested, postage pre-paid; or (iii) FedEx or similar overnight

courier; and, if directed to any Class Member, shall be addressed to Class Counsel at their

addresses set forth below, and if directed to Defendants, shall be addressed to Defendants’

respective Counsel at the addresses set forth below or such other addresses as Class Counsel or

Defendants may designate, from time to time, by giving notice to all Parties hereto in the manner

described in this paragraph. Copies of all notices under this Agreement may, at the notifying

party’s option, be transmitted by email to the appropriate parties. Providing a copy by email shall



                                         Page 31 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21        Entry Number 67-2      Page 33 of 74




only be in addition to, and not a substitute for, the formal mechanisms provided for in (i), (ii), or

(iii) of this paragraph.

        If directed to the Plaintiffs or any Class Member, address notice to:

                                               HOPKINS LAW FIRM, LLC
                                               William E. Hopkins
                                               12019 Ocean Highway
                                               P.O. Box 1995
                                               Pawleys Island, SC 29585

                                               THE WEISER LAW FIRM, P.C.
                                               Christopher L. Nelson
                                               James M. Ficaro
                                               22 Cassatt Avenue
                                               Berwyn, PA 19312

                                               Class Counsel

        If directed to Santee Cooper, address notice to:

                                               NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP
                                               B. Rush Smith III
                                               Carmen Harper Thomas
                                               Robert L. Lindholm
                                               1320 Main Street, 17th Floor
                                               Columbia, SC 29201

                                               Counsel for Santee Cooper

        If directed to Carter, address notice to:

                                               McANGUS, GOUDELOCK, & COURIE, LLC
                                               Thomas E. Lydon
                                               Post Office Box 12519, Capitol Station
                                               Columbia, South Carolina 29211-2519

                                               Counsel for Lonnie N. Carter

        L.      Amendment; Waiver. This Agreement shall not be modified in any respect except

by a writing executed by the Parties, and the waiver of any rights conferred hereunder shall be

effective only if made by written instrument of the waiving party. The waiver by any party of any




                                          Page 32 of 39
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2        Page 34 of 74




breach of this Agreement shall not be deemed or construed as a waiver of any other breach, whether

prior, subsequent, or contemporaneous, of this Agreement.

       M.        Execution in Counterparts. The Parties and their respective counsel may execute

this Agreement in counterparts. Each counterpart shall be deemed to be an original, and execution

of counterparts shall have the same force and effect as if all Parties and their respective counsel

had signed the same instrument.

       N.        Jurisdiction. Although the Court shall enter a judgment, the Court shall retain

jurisdiction over the interpretation, effectuation, enforcement, administration, and implementation

of this Agreement.

       O.        Severability. The provisions of this Agreement are severable insofar as the partial

or complete invalidity, illegality, or legal ineffectiveness of any term in the Agreement shall not

affect the validity, legality, or legal effectiveness of the remainder of such term or of any other

terms therein.

       P.        Incorporation by Reference. All of the exhibits attached hereto are hereby

incorporated by reference as though fully set forth herein. Notwithstanding the foregoing, in the

event that there exists a conflict or inconsistency between the terms of this Agreement and the

terms of any exhibit attached hereto, the terms of the Agreement shall prevail.

       Q.        No Conflict Intended; Headings. Any inconsistency between this Agreement and

the exhibits attached hereto shall be resolved in favor of this Agreement. The headings used in this

Agreement are intended for the convenience of the reader only and shall not affect the meaning or

interpretation of this Agreement

       R.        Material Terms. The terms of this Agreement are material to the Parties, and each

term shall be so construed. In particular, and without limiting the foregoing, the terms of this

Agreement may not be modified, changed, waived, or overridden based on a conclusion or
                                         Page 33 of 39
   2:19-cv-01102-RMG         Date Filed 01/25/21        Entry Number 67-2      Page 35 of 74




determination that such term is not as important as every other term, or that any Person other than

a Party hereto, or counsel of record in the Action, has modified, changed, waived, or overridden

such term.

       S.      Independent Counsel. Defendants and Lead Plaintiff acknowledge that they have

been represented and advised by independent legal counsel throughout the negotiations that have

culminated in the execution of this Agreement, and that they have voluntarily executed the

Agreement with the consent and on the advice of counsel. The Parties have negotiated and

reviewed fully the terms of this Agreement.

       T.      Intended Beneficiaries. No provision of this Agreement shall provide any rights

to, or be enforceable by, any Person that is not one of the Plaintiffs, a Class Member, one of the

Defendants, one of the Releasees, Class Counsel, or Counsel for any Defendant, except that this

Agreement will be binding upon and inure to the benefit of the successors and assigns of the

Parties. No Plaintiff, Class Member, or Class Counsel may assign or otherwise convey any right

to enforce any provision of this Agreement.

       U.      Regular Course of Business. The Parties agree that nothing in this Agreement

shall be construed to prohibit communications between Defendants and the Releasees, on the one

hand, and Class Members, on the other hand, in the regular course of business.

       V.      Tax Consequences. No representations or advice regarding the tax consequences

of this Agreement have been made by any Party. The Parties further understand and agree that

each Party, each Class Member, each Class Counsel, and Plaintiff shall be responsible for his, its,

or their own taxes, if any, resulting from this Agreement and any payments made pursuant to this

Agreement.




                                        Page 34 of 39
   2:19-cv-01102-RMG         Date Filed 01/25/21        Entry Number 67-2      Page 36 of 74




       W.      Bankruptcy Proceedings.

               1.     The Parties agree that any Class Member who is in active bankruptcy

proceedings or previously was a party to bankruptcy proceedings during the period of time covered

in the Settlement Class definition may only participate in the Settlement subject to applicable

bankruptcy law and procedures. Defendants are under no obligation to notify any bankruptcy court

that has, had, or may have jurisdiction over such Class Member’s bankruptcy proceedings or any

trustee or examiner appointed in such Class Member’s bankruptcy proceedings of this Agreement

or the benefits conferred by the Agreement and the Settlement.

               2.     The Parties agree that any disputes concerning the rights of the bankruptcy

estate to the proceeds of any payment of the Settlement Benefit or Incentive Award shall be

adjudicated by the Bankruptcy Court. The Settlement Administrator shall follow any direction of

the Bankruptcy Court with respect to the proceeds of any payment or Incentive Award. In the event

the Bankruptcy Court issues any order or orders that do more than adjudicate the proceeds of any

payment or Incentive Award, and such order or orders are material in the judgment of Defendants,

exercised in good faith, Defendants shall have the right to terminate this Agreement.

       X.      Class Member Obligations. Under no circumstances shall the Settlement or

Agreement or any release herein be deemed to alter, amend, or change the terms and conditions of

any account to which any Class Member is or was a party, or to provide a defense to any obligation

to pay monies to Santee Cooper in the event the Class Member is a customer of Santee Cooper,

nor shall the Settlement or the Agreement or the Release be deemed to have any effect in any

bankruptcy case or in any other action involving a Class Member, nor shall the Settlement

Agreement create or be construed as evidence of any violation of law or contract. In the event this

Agreement is so construed as to a particular Class Member, it can be declared by Santee Cooper



                                        Page 35 of 39
   2:19-cv-01102-RMG         Date Filed 01/25/21        Entry Number 67-2     Page 37 of 74




to be null and void as to that Class Member only (and in such latter event, the Release as to that

Class Member shall also be void).



                                    [Signature Pages Attached]




                                        Page 36 of 39
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 38 of 74
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 39 of 74
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 40 of 74
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 41 of 74




             EXHIBIT A
   2:19-cv-01102-RMG         Date Filed 01/25/21      Entry Number 67-2      Page 42 of 74




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 MURRAY C. TURKA, on Behalf of                   )   Civil Action No. 2:19-cv-1102-RMG
 Himself and All Others Similarly Situated,      )
                                                 )
                                   Plaintiffs,   )
                                                 )
               v.                                )   [PROPOSED] ORDER
                                                 )   PRELIMINARILY APPROVING
 SOUTH CAROLINA PUBLIC SERVICE                   )   SETTLEMENT AND AUTHORIZING
 AUTHORITY and LONNIE N. CARTER,                 )   DISSEMINATION OF NOTICE OF
                                                 )   CLASS ACTION SETTLEMENT
                                Defendants.      )
                                                 )
                                                 )

       WHEREAS, the above-captioned securities class action is pending in this Court and is

entitled Turka v. South Carolina Public Service Authority and Lonnie N. Carter, Case No. 2:19-

cv-1102-RMG (the “Action”);

       WHEREAS, (a) Lead Plaintiff Murray C. Turka (“Lead Plaintiff”), on behalf of himself

and the Settlement Class (defined below); and (b) Defendants South Carolina Public Service

Authority (“Santee Cooper”) and Lonnie N. Carter (“Carter” and collectively with Santee Cooper,

“Defendants”) (Lead Plaintiff and Defendants, collectively, the “Parties”), have determined to

settle all claims asserted against Defendants in this Action with prejudice on the terms and

conditions set forth in the Settlement Agreement and Release dated January __, 2021 (the

“Settlement Agreement” or “Agreement”) subject to approval of this Court (the “Settlement”);

       WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Agreement and providing for notice to the Settlement Class as more fully described herein;

       WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s Motion for Preliminary

Approval of the Settlement and authorization to send Notice of the Settlement to the Settlement
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 43 of 74




Class, and the papers filed and arguments made in connection therewith; and (b) the Settlement

Agreement and the exhibits attached thereto; and

         WHEREAS, unless otherwise defined herein, all capitalized words contained herein shall

have the same meanings as they have in the Agreement;

         NOW THEREFORE, IT IS HEREBY ORDERED:

         1.     Proposed Class Certification for Settlement Purposes – The Parties have

proposed the certification of the following Settlement Class pursuant to Rule 23(a) and (b)(3) of

the Federal Rules of Civil Procedure and solely for purposes of effectuating the proposed

Settlement: all Persons who purchased or otherwise acquired and owned Santee Cooper Mini-

Bonds from May 1, 2014 through July 31, 2017, inclusive, and who were damaged thereby, and

including those Persons’ successors in interest, transferees in interest, assigns, or beneficiaries, if

any. Excluded from the Class are Defendants; members of the immediate family of any Defendant

who is an individual; the officers and directors of Santee Cooper during the Class Period; any firm,

trust, corporation, or other entity in which any Defendant has or had a controlling interest; and the

legal representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded

person or entity. Also excluded from the Settlement Class are any persons and entities who or

which exclude themselves by timely submitting a Request for Exclusion that is accepted by the

Court.

         2.     Class Findings – The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal

Rules of Civil Procedure, that it will likely be able to certify the Settlement Class for purposes of

the proposed Settlement. Specifically, the Court finds that each element required for certification

of the Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met

or will likely be met: (a) the members of the Settlement Class are so numerous that their joinder
   2:19-cv-01102-RMG          Date Filed 01/25/21        Entry Number 67-2        Page 44 of 74




in the Action would be impracticable; (b) there are questions of law and fact common to the

Settlement Class which predominate over any individual questions; (c) the claims of Lead Plaintiff

in the Action are typical of the claims of the Settlement Class; (d) Lead Plaintiff and Class Counsel

have and will fairly and adequately represent and protect the interests of the Settlement Class; and

(e) a class action is superior to other available methods for the fair and efficient adjudication of

the Action.

       3.      The Court also finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of Civil

Procedure, that that it will likely be able to certify Lead Plaintiff Murray C. Turka as class

representative for the Settlement Class and to appoint Lead Counsel, The Weiser Law Firm, P.C.,

and Liaison Counsel, Hopkins Law Firm, LLC, as Class Counsel for the Settlement Class pursuant

to Rule 23(g) of the Federal Rules of Civil Procedure.

       4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Settlement Agreement, and finds, pursuant to Rule

23(e)(1)(B)(i) of the Federal Rules of Civil Procedure, that it will likely be able to finally approve

the Settlement under Rule 23(e)(2) as being fair, reasonable, and adequate to the Settlement Class,

subject to further consideration at the Final Approval Hearing to be conducted as described below.

       5.      Final Approval Hearing – The Court will hold a settlement hearing (the “Final

Approval Hearing”) on _____________________, 2021 at __:__ _.m. in Courtroom ____ of the

Charleston Federal Courthouse, 85 Broad Street, Charleston, SC 29401, or by such remote means

as the Court should so order, for the following purposes: (a) to determine whether the proposed

Settlement on the terms and conditions provided for in the Settlement Agreement is fair,

reasonable, and adequate to the Settlement Class, and should be finally approved by the Court; (b)

to determine whether, for purposes of the Settlement only, the Action should be certified as a class
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2        Page 45 of 74




action on behalf of the Settlement Class, Lead Plaintiff should be certified as class representative

for the Settlement Class, and Lead Counsel and Liaison Counsel should be appointed as Class

Counsel for the Settlement Class; (c) to determine whether the Final Approval Order substantially

in the form attached as Exhibit D to the Settlement Agreement should be entered dismissing the

Action with prejudice against Defendants; (d) to determine whether the proposed Distribution Plan

for the proceeds of the Settlement is fair and reasonable and should be approved; (e) to determine

whether the motion by Class Counsel for an Attorney Fee/Litigation Cost Award should be

approved; and (f) to consider any other matters that may properly be brought before the Court in

connection with the Settlement. Notice of the Settlement and the Final Approval Hearing shall be

given to the Settlement Class as set forth in paragraph 7 of this Order.

       6.      The Court may adjourn the Final Approval Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the Parties

may agree to, if appropriate, without further notice to the Settlement Class.

       7.      Retention of Settlement Administrator and Manner of Giving Notice – Class

Counsel is hereby authorized to retain Strategic Claims Services (the “Settlement Administrator”)

to supervise and administer the notice and distribution procedure in connection with the proposed

Settlement. Notice of the Settlement and the Final Approval Hearing shall be given by Class

Counsel as follows:

            a. Not later than thirty (30) Days after the Preliminary Approval Date, Santee Cooper

               shall provide or cause to be provided to the Settlement Administrator in electronic

               format reasonably available records containing names and mailing addresses, of the

               purchasers of Santee Cooper Mini-Bonds during the Class Period;

            b. not later than forty-five (45) Days after the Preliminary Approval Date, the
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 46 of 74




                Settlement Administrator shall cause a copy of the Postcard Notice, substantially

                in the form attached as Exhibit C to the Agreement, to be mailed by first-class mail

                to Settlement Class members at the addresses set forth in the records provided by

                Santee Cooper or in the records which Santee Cooper caused to be provided, or

                who otherwise may be identified through further reasonable effort;

             c. contemporaneously with the mailing of the Postcard Notice, the Settlement

                Administrator shall cause copies of the Long Notice to be posted on a website to be

                developed for the Settlement; and

             d. not later than seven (7) Days prior to the Final Approval Hearing, Class Counsel

                shall serve on Defendants’ Counsel and file with the Court proof, by affidavit or

                declaration, of such mailing and publication.

        8.      Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Long Notice and the Postcard Notice, attached to the Settlement Agreement as

Exhibits B and C, respectively, and (b) finds that the mailing and distribution of the Postcard

Notice and the publication of the Long Notice online in the manner and form set forth in paragraph

7 of this Order (i) is the best notice practicable under the circumstances; (ii) constitutes notice that

is reasonably calculated, under the circumstances, to apprise Settlement Class members of the

pendency of the Action, of the effect of the proposed Settlement (including the Releases to be

provided thereunder), of Class Counsel’s motion for an Attorney Fee/Litigation Cost Award, of

their right to object to the Settlement, the Distribution Plan, and/or Class Counsel’s motion for an

Attorney Fee/Litigation Cost Award, of their right to exclude themselves from the Settlement

Class, and of their right to appear at the Final Approval Hearing; (iii) constitutes due, adequate,

and sufficient notice to all Persons entitled to receive notice of the proposed Settlement; and (iv)
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2        Page 47 of 74




satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

Constitution (including the Due Process Clause), the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The date and time of

the Final Approval Hearing shall be included in the Postcard Notice and Long Notice before they

are mailed and published, respectively.

       9.      CAFA Notice – As provided in the Settlement Agreement, Defendants, through the

Settlement Administrator, shall serve the notice required under the Class Action Fairness Act, 28

U.S.C. § 1715 et seq. (“CAFA”) no later than ten (10) Days following the filing of the Settlement

Agreement with the Court. Defendants are solely responsible for the costs of the CAFA notice and

administering the CAFA notice, which will occur with the assistance of the Settlement

Administrator. No later than seven (7) Days before the Final Approval Hearing, Defendants shall

cause to be served on Class Counsel and filed with the Court proof, by affidavit or declaration,

regarding compliance with 28 U.S.C. § 1715(b).

       10.     Participation in the Settlement –Class Members are deemed willing to participate

in the Settlement unless they timely exclude themselves.

       11.     Exclusion From the Settlement Class – Any member of the Settlement Class who

wishes to exclude himself, herself, or itself from the Settlement Class must request exclusion in

writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any

such Request for Exclusion from the Settlement Class must be postmarked or delivered no later

than sixty (60) Days after the Preliminary Approval Date: Santee Cooper Securities Litigation,

EXCLUSIONS, c/o Strategic Claims Services, 600 North Jackson Street – Suite 205, Media, PA

19063, and (b) each Request for Exclusion must (i) state the full name and current address of the

Person requesting exclusion, and in the case of entities, the full name and current address of the
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2          Page 48 of 74




appropriate contact person; (ii) state that such Person “requests exclusion from the Settlement

Class in Turka v. South Carolina Public Service Authority and Lonnie N. Carter, Case No. 2:19-

cv-1102-RMG”; (iii) state the amount of money invested in Santee Cooper Mini-Bonds that the

Person requesting exclusion purchased/acquired and/or redeemed during the Class Period; and (iv)

be signed by the Person requesting exclusion or an authorized representative. A Request for

Exclusion shall not be effective unless it provides all the required information and is received

within the time stated above, or is otherwise accepted by the Court. Class Counsel is authorized to

request from any Person requesting exclusion documentation sufficient to prove the information

called for above.

       12.     Any Person who or which timely and validly requests exclusion in compliance with

the terms stated in this Order, or as otherwise allowed by the Court, shall be excluded from the

Settlement Class, and shall not be bound by the terms of the Settlement or any orders or judgments

in the Action, and shall not receive any payment out of the Settlement Benefit.

       13.     Any member of the Settlement Class who or which does not timely and validly

request exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed

to have waived his, her, or its right to be excluded from the Settlement Class; (b) shall be forever

barred from requesting exclusion from the Settlement Class in this or any other proceeding relating

to the Action; (c) shall be bound by the provisions of the Settlement Agreement and Settlement

and all proceedings, determinations, orders, and judgments in the Action, including, but not limited

to, the judgment, and the Releases provided for therein, whether favorable or unfavorable to the

Settlement Class; and (d) will be barred from commencing, maintaining, or prosecuting any of the

Released Claims against any of the Releasees, as more fully described in the Settlement Agreement

and Long Notice.
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2        Page 49 of 74




        14.    Appearance and Objections at Final Approval Hearing – Any Class Member

who or which does not request exclusion from the Settlement Class may enter an appearance in

the Action, at his, her, or its own expense, individually or through counsel of his, her, or its own

choice, by filing with the Clerk of Court and delivering a notice of appearance to both Class

Counsel and the designated representative counsel for Defendants, at the addresses set forth in

paragraph 16 below, no later than fifteen (15) Days prior to the Final Approval Hearing, or as the

Court may otherwise direct. Any Class Member who does not enter an appearance will be

represented by Class Counsel.

        15.    Any Class Member who or which does not request exclusion from the Settlement

Class may file a written objection to the proposed Settlement, the proposed Distribution Plan,

and/or Class Counsel’s motion for an Attorney Fee/Litigation Cost Award and appear and show

cause, if he, she, or it has any cause, why the proposed Settlement, the proposed Distribution Plan,

and/or Class Counsel’s motion for attorneys’ fees and litigation expenses should not be approved;

provided, however, that no Class Member shall be heard or entitled to contest the approval of the

terms and conditions of the proposed Settlement, the proposed Distribution Plan, and/or the motion

for Attorney Fee/Litigation Cost Award unless that Person has filed a written objection with the

Court no later than sixty (60) Days after the Preliminary Approval Date, and served copies of such

objection on the designated counsel for the Class and for Defendants at the addresses set forth

below such that they are received no later than sixty (60) Days after the Preliminary Approval

Date.

                Representative Counsel for Class       Representative Counsel for Defendants
                HOPKINS LAW FIRM, LLC                  NELSON MULLINS RILEY &
                William E. Hopkins                     SCARBOROUGH LLP
                12019 Ocean Highway                    Carmen Harper Thomas
                P.O. Box 1995                          1320 Main Street, 17th Floor
                Pawleys Island, SC 29585               Columbia, SC 29201
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 50 of 74




       16.     Any objections, filings, and other submissions by the objecting Class Member must

clearly identify the case name and action number, Turka v. South Carolina Public Service

Authority and Lonnie N. Carter, Case No. 2:19-cv-1102-RMG, , and they must: (a) state the full

name and current address of the Person objecting; (b) state with specificity the grounds for the

Class Member’s objection, including any legal and evidentiary support the Class Member wishes

to bring to the Court’s attention and whether the objection applies only to the objector, to a specific

subset of the Settlement Class, or to the entire Settlement Class; and (c) include documents

sufficient to prove membership in the Settlement Class, including the investment history in Santee

Cooper Mini-Bonds during the Class Period, as well as the dates of each such purchase/acquisition

and/or redemption. Objectors who enter an appearance and desire to present evidence at the Final

Approval Hearing in support of their objection must include in their written objection or notice of

appearance the identity of any witnesses they may call to testify and any exhibits they intend to

introduce into evidence at the hearing.

       17.     If a Class Member intends to object through counsel, the Class Member’s attorney

must append a list of all prior objections previously filed by such counsel in state and federal

courts, and with respect to each, provide (1) the case number; (2) the court where the prior

objection was filed; (3) and the outcome of the objection.

       18.     Any Class Member who or which does not make his, her, or its objection in the

manner provided herein shall be deemed to have waived his, her, or its right to object to any aspect

of the proposed Settlement, the proposed Distribution Plan, and Class Counsel’s motion for an

Attorney Fee/Litigation Cost Award and shall be forever barred and foreclosed from objecting to

the fairness, reasonableness, or adequacy of the Settlement, the Distribution Plan, or the requested
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 51 of 74




attorneys’ fees and litigation expenses, or from otherwise being heard concerning the Settlement,

the Distribution Plan, or the requested attorneys’ fees and litigation expenses in this or any other

proceeding related to the Action.

       19.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

stays all proceedings in the Action other than proceedings necessary to carry out or enforce the

terms and conditions of the Settlement Agreement. Pending final determination of whether the

Settlement should be approved, the Court bars and enjoins Lead Plaintiff, and all other members

of the Settlement Class, from commencing or prosecuting any and all of the Released Claims

against each and all of the Releasees.

       20.     Settlement Administration Fees and Expenses – Reasonable costs incurred in

identifying members of the Settlement Class and notifying them of the Settlement as well as in

administering the Settlement shall be paid directly by Santee Cooper up to but not exceeding

$35,000, in the manner described in the Settlement Agreement, and shall not be paid out of the

Settlement Benefit.

       21.     Termination of Settlement – If the Settlement is terminated as provided in the

Settlement Agreement, the Settlement is not approved, or the Effective Date of the Settlement

otherwise fails to occur, this Order shall be vacated and rendered null and void, and shall be of no

further force and effect, except as otherwise provided by the Settlement Agreement, and this Order

shall be without prejudice to the rights of Lead Plaintiff, the Settlement Class, and Defendants,

and the Parties shall revert to their respective positions in the Action as of immediately prior to the

execution of the Settlement Agreement on January _, 2021, as provided in the Settlement

Agreement.

       22.     Use of this Order – Neither this Order, the Settlement Agreement (whether or not
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2        Page 52 of 74




consummated), including the exhibits thereto and the Distribution Plan contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Settlement Agreement, nor any proceedings taken pursuant to or in connection

with the Settlement Agreement, and/or approval of the Settlement (including any arguments

proffered in connection therewith): (a) shall be offered against any of the Releasees as evidence

of, or construed as, or deemed to be evidence of any presumption, concession, or admission by

any of Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the validity of

any claim that was or could have been asserted or the deficiency of any defense that has been or

could have been asserted in this Action or in any other litigation, or of any liability, negligence,

fault, or other wrongdoing of any kind of any of Releasees or in any way referred to for any other

reason as against any of Releasees, in any arbitration proceeding or other civil, criminal, or

administrative action or proceeding, other than such proceedings as may be necessary to effectuate

the provisions of the Settlement Agreement; (b) shall be offered against any of Releasors, as

evidence of, or construed as, or deemed to be evidence of any presumption, concession, or

admission by any of Releasors that any of their claims are without merit, that any of Releasees had

meritorious defenses, or that damages recoverable under the Complaint would not have exceeded

the Settlement Benefit or with respect to any liability, negligence, fault, or wrongdoing of any

kind, or in any way referred to for any other reason related to the Mini-Bonds as against any of the

Releasees, in any arbitration proceeding or other civil, criminal, or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of the

Settlement Agreement; or (c) shall be construed against any of the Releasees as an admission,

concession, or presumption that the consideration to be given under the Settlement represents the

amount which could be or would have been recovered after trial; provided, however, that if the
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2        Page 53 of 74




Settlement Agreement is approved by the Court, the Parties and the Releasees and their respective

counsel may refer to it to effectuate the protections from liability granted thereunder or otherwise

to enforce the terms of the Settlement.

       23.     Supporting Papers – Class Counsel shall file and serve the opening papers in

support of the proposed Settlement, the proposed Distribution Plan, and Class Counsel’s motion

for an Attorney Fee/Litigation Cost Award no later than twenty-one (21) Days prior to the Final

Approval Hearing; and reply papers, if any, shall be filed and served no later than seven (7) Days

prior to the Final Approval Hearing.

       24.     Jurisdiction – The Court retains jurisdiction to consider all further applications

arising out of or connected with the proposed Settlement.



SO ORDERED this _______ day of ______________, 2021.

                                              ________________________________________

                                              The Honorable Richard M. Gergel
                                              United States District Judge
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 54 of 74




             EXHIBIT B
   2:19-cv-01102-RMG        Date Filed 01/25/21      Entry Number 67-2      Page 55 of 74




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 MURRAY C. TURKA, on Behalf of                  )   Civil Action No. 2:19-cv-1102-RMG
 Himself and All Others Similarly Situated,     )
                                                )
                                  Plaintiffs,   )
                                                )
               v.                               )        NOTICE OF PROPOSED
                                                )      CLASS ACTION SETTLEMENT
 SOUTH CAROLINA PUBLIC SERVICE                  )
 AUTHORITY and LONNIE N. CARTER,                )
                                                )
                                Defendants.     )
                                                )
                                                )

   To: All persons who purchased or otherwise acquired and owned Santee
   Cooper Mini-Bonds at any time between May 1, 2014 and July 31, 2017.

     A FEDERAL COURT HAS AUTHORIZED THIS NOTICE. THIS IS NOT A
    SOLICIATION FROM A LAWYER. THIS NOTICE AFFECTS YOUR LEGAL
         RIGHTS. PLEASE READ IT CAREFULLY AND COMPLETELY.
This Notice informs you of a proposed Settlement of certain class action claims against South
Carolina Public Service Authority (“Santee Cooper”) and Lonnie N. Carter concerning the sale
and purchase of Santee Cooper’s Mini-Bonds. This Notice advises you of your rights with
respect to the proposed Settlement, including your right to receive an automatic payment,
your right to exclude yourself from the Settlement, and your right to object to the Settlement.
                             GENERAL INFORMATION

 What is the purpose of this Notice?

This Notice is to inform you of this proposed class action Settlement, to alert you to the fact
that you have been identified as a member of the Settlement Class preliminarily certified by
the Court, and to inform you of your rights and options as a member of the Settlement Class.
If you purchased or otherwise acquired and owned certain Santee Cooper Mini-Bonds between
May 1, 2014 and July 31, 2017, or if you succeeded in interest, were assigned, or are the
beneficiary of a Person who purchased or acquired and owned Mini-Bonds during that time period,
you may be entitled to receive monetary benefits under a settlement of legal claims relating to
those Mini-Bond(s). If you transferred your interest in any acquired Mini-Bond, you will not
receive a monetary benefit.


           QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                1
   2:19-cv-01102-RMG           Date Filed 01/25/21       Entry Number 67-2         Page 56 of 74




If the Court grants final approval of the Settlement and it becomes effective, you do not have
to do anything to receive payment under the Settlement. As set forth below, you also have the
option to object to the proposed Settlement, or you may exclude yourself from the Settlement. If
you choose to exclude yourself from the Settlement, you will not receive any payments from the
Settlement, and you will retain the right to file any claim you may have against Defendants on
your own and at your own expense.

 What is a class action lawsuit?
In a class action, one or more people called “Lead Plaintiffs” (in this case, Murray C. Turka) sue
on behalf of people who have similar claims. All these people are a “Settlement Class” or
“Settlement Class Members.” The Lead Plaintiff who sued – and all the Settlement Class Members
like him – are collectively called Plaintiffs. The entities the Lead Plaintiff sued are called the
Defendants. One court resolves the issues for all Settlement Class Members, except for those who
may choose to exclude themselves from the Settlement Class. This Notice is provided because the
Defendants have agreed to a proposed Settlement with the Settlement Class, and the Court has
decided that this matter should proceed as a class action lawsuit.
              INFORMATION ABOUT THE SETTLEMENT CLASS

 What is the nature of this class action lawsuit?

This lawsuit was filed in April 2019. Lead Plaintiff alleges, among other things, that Defendants
made false and misleading statements and concealed and failed to disclose certain information in
Santee Cooper’s Mini-Bond offering documents for 2014, 2015, and 2016 regarding the
construction of Units 2 and 3 in the V.C. Summer Nuclear Project (the “Project”). Lead Plaintiff
alleges that as a result of Defendants’ actions, the interest rates of the Mini-Bonds were artificially
depressed from May 1, 2014 through July 31, 2017 (the “Class Period”) and therefore, Lead
Plaintiff and Settlement Class Members were damaged by receiving artificially deflated interest
payments for the Mini-Bonds. Lead Plaintiff’s allegations are detailed in the Complaint, a copy
of which may be reviewed at www.strategicclaims.net.
Defendants deny that they engaged in any wrongful conduct or that they violated the law in any
way. Defendants contend that the claims asserted in this litigation have no merit, and they have
agreed to the proposed Settlement to put to rest this controversy and avoid the risks inherent in
complex litigation.

 How is the Settlement Class defined?

By Order dated ________, 2021, the United States District Court for the District of South Carolina,
Charleston Division, (the “Court”) preliminarily certified (defined) the following Class of persons
in this case:
       All persons or entities who purchased or otherwise acquired and owned Santee
       Cooper Mini-Bonds from May 1, 2014 through July 31, 2017, inclusive, and who
       were damaged thereby, and including those Persons’ successors in interest,
       transferees in interest, assigns, or beneficiaries, if any.
            QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                  2
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2        Page 57 of 74




       Excluded from the Class are Defendants; members of the immediate family of any
       Defendant who is an individual; the officers and directors of Santee Cooper during
       the Class Period; any firm, trust, corporation, or other entity in which any
       Defendant has or had a controlling interest; and the legal representatives, affiliates,
       heirs, successors-in-interest, or assigns of any such excluded person or entity.
This Notice is being sent to you based upon records indicating that you are a member of the
Settlement Class. If, by operation of law, you have transferred your interest in a Mini-Bond to
another individual, that individual is entitled to a disbursement under this Settlement. If such a
transfer has occurred, you can contact the Settlement Administrator at the information below.

 Who is the Lead Plaintiff in this lawsuit?

The Court designated Murray C. Turka to act as the Lead Plaintiff.

 Who is Class Counsel in this lawsuit?

The Court appointed Christopher L. Nelson and James M. Ficaro of The Weiser Law Firm, P.C.,
and William E. Hopkins of Hopkins Law Firm, LLC, as Class Counsel.

 Who are the Defendants in this lawsuit?
The South Carolina Public Service Authority and Lonnie N. Carter are the Defendants in this
lawsuit.
   PROPOSED PLAN OF CALCULATION AND DISTRIBUTION PLAN
Pursuant to the proposed Settlement, Defendants will provide benefits to the Settlement Class
consisting of two million dollars ($2,000,000.00) in cash relief (the “Settlement Benefit”). The
$2,000,000.00 Settlement Benefit, less an award of attorneys’ fees and expenses to be awarded by
the Court, will be distributed to Class Members who have not transferred their interest in a Mini-
Bond (“Authorized Recipient”) on a pro rata basis subject to Court approval. At this time, Class
Counsel estimates that Class Members will receive approximately $5.53 per $500 invested in
Santee Cooper Mini Bonds during the Class Period. This amount is only an approximation and is
subject to change based on factors, including Court approval of attorneys’ fees and the number of
Class Members who choose to exclude themselves from the Settlement.

              YOUR OPTIONS AND RIGHTS WITH RESPECT TO
                     THIS PROPOSED SETTLEMENT
You have a choice. You can remain a member of the Settlement Class or you have the right to
exclude yourself from the Settlement Class. If you remain a member of the Settlement Class, you
will participate in the proposed Settlement, if it is finally approved by the Court, and will become
a “Class Member.” If you remain a member of the Settlement Class, you also have the right to
object in writing to any part of the Settlement if you choose to do so. Each of these choices has
consequences that you should understand before making your decision.

            QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                 3
     2:19-cv-01102-RMG        Date Filed 01/25/21      Entry Number 67-2         Page 58 of 74




A.      If you wish to remain a member of the Settlement Class and participate in the
        proposed Settlement, YOU DO NOT NEED TO DO ANYTHING AT THIS TIME.
If you wish to remain a member of the Settlement Class and participate in the proposed Settlement:
        1.     You will be entitled to receive the benefits provided by this proposed Settlement if
               the Court grants final approval of the Settlement.
        2.     Pursuant to the proposed Settlement, Defendants will provide the Settlement
               Benefit to the Settlement Class consisting of two million dollars ($2,000,000.00) in
               cash relief.
        3.     The Settlement Benefit will be distributed to Class Members on a pro rata plan to
               be approved by the Court. Payments from the Settlement Benefit will be made
               proportionately to Class Members after deducting (1) attorneys’ fees and litigation
               expenses approved by the Court; (2) certain tax expenses; (3) a service award to the
               Lead Plaintiff approved by the Court; and (4) for any and all Settlement Class
               Members who submit valid Requests for Exclusion, the pro rata amount those
               Settlement Class Members would have received had they not chosen to submit such
               a request.
        4.     Class Members who have transferred their interest in any Mini-Bond will not
               receive a distribution from the Settlement Benefit.
        5.     Class Counsel and the Lead Plaintiff will continue to represent your interests in this
               case. At the outset in April 2019, Class Counsel agreed to handle the case on a
               “contingent” basis and to advance all costs and expenses on behalf of the Lead
               Plaintiff and the Settlement Class. Class Counsel intend to file a motion for
               attorneys’ fees to be paid from the Settlement Benefit in an amount not to exceed
               33% of the Settlement Benefit and expenses advanced by Class Counsel to be paid
               from the Settlement Benefit. Class Counsel’s Motion for Attorneys’ Fees and
               Expenses must be approved by the Court. Class Counsel will also seek approval of
               the Lead Plaintiff’s service award of five thousand dollars ($5,000.00) to recognize
               his time, energy, and commitment during the litigation.
        6.     In completing the settlement approval process, Lead Plaintiff will petition the Court
               for a Final Order dismissing this case as to the Class Members with prejudice, and
               any person who remains in the Settlement Class and does not request exclusion from
               the Settlement will be bound by it.
B.      If you want to exclude yourself from the proposed Settlement, this is what you must
        do.
If you want to exclude yourself from this proposed Settlement, you must mail or deliver a Request
for Exclusion to the Settlement Administrator at the address set forth below. Your Request for
Exclusion must contain the following information and must be signed by the Settlement Class
Member or in the case of an entity, signed by an authorized representative: (1) the full name
of the Settlement Class Member; (2) the current address of the Settlement Class Member, and if the
Settlement Class Member is an entity, provide the full name and current address of the appropriate
contact person; (3) a statement that the Settlement Class Member “requests exclusion from the
Settlement Class in Turka v. South Carolina Public Service Authority and Lonnie C. Carter, Case

             QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                 4
     2:19-cv-01102-RMG        Date Filed 01/25/21      Entry Number 67-2         Page 59 of 74




No. 2:19-cv-1102-RMG”; (4) a statement of the amount of money invested in Santee Cooper Mini-
Bonds that the Settlement Class Member purchased, acquired, and/or redeemed during the Class
Period; and (5) state in express and clear terms the Settlement Class Member’s desire to be
excluded from the Settlement and from the Settlement Class. Failure to comply with these
requirements and to timely submit a proper Request for Exclusion shall result in the Settlement
Class Member being bound by the terms of the Settlement.
A Request for Exclusion Form is available at www.strategicclaims.net for your convenience. You
must mail or deliver your Request for Exclusion to:
                                Santee Cooper Securities Litigation
                                          EXCLUSIONS
                                   c/o Strategic Claims Services
                               600 North Jackson Street – Suite 205
                                         Media, PA 19063
To be effective, the Request for Exclusion must be completed, signed, and postmarked or
delivered no later than _________ (60 days after the Preliminary Approval Date).
By making this election to be excluded from the proposed Settlement:
        1.     You will not receive any payments from the Settlement;
        2.     You may not file an objection to the Settlement;
        3.     You will not be bound by any determinations or any judgment made in this lawsuit,
               whether favorable or unfavorable, and you will not be entitled to any relief awarded
               to the Settlement Class under the Settlement or otherwise; and
        4.     You may attempt to pursue any claims you have against Defendants at your own
               risk and expense by filing your own lawsuit.
C.      If you wish to object to any portion of the Settlement, this is what you must do:
If you remain a member of the Settlement Class, you have the right to object to the fairness of any
aspect of the proposed Settlement. If you wish to object, you must file with the Court a written
statement containing objection(s) specifically referring to Murray C. Turka, on behalf of himself
and all others similarly situated v. South Carolina Public Service Authority and Lonnie C. Carter,
Case No. 2:19-cv-1102-RMG. All objections must include the following information: (1) the full
name of the Class Member; (2) the current address of the Class Member; (3) identification of the
Mini-Bond(s) purchased, including documents sufficient to prove membership in the Settlement
Class, including the investment history in Santee Cooper Mini-Bonds during the Class Period, as
well as the dates of each such purchase/acquisition and/or redemption; (4) all specific objections
and the reasons in support thereof; and (5) any and all supporting papers. If a Class Member
intends to appear and request to be heard, either individually or through counsel, the Class Member
or his or her counsel must file a notice of appearance no later than ________ (fifteen (15) Days
before the Final Approval Hearing). If you intend to object through counsel, your attorney must
append a list of all prior objections previously filed by such counsel to class action settlements in
state and federal courts, and with respect to each, provide (1) the case number; (2) the court where
the prior objection was filed; and (3) the outcome of the objection.
Any Class Member who does not properly file and serve a timely written objection to the

             QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                 5
    2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 60 of 74




 Settlement shall not be permitted to object to the Settlement at the Final Approval Hearing and
 shall be foreclosed from seeking review of the Settlement by appeal, collateral attack, or otherwise.
 To file your objection with the Court, you must file your written objection, together with copies
 of all other papers and briefs supporting the objection, with the Clerk’s Office at the United States
 District Court for the District of South Carolina (Charleston Division) at the address set forth below
 on or before __________ (60 days after the Preliminary Approval Date). You must also serve the
 papers on the representatives for Class Counsel and Defendants’ Counsel at the addresses set forth
 below so that the papers are received on or before ____________ (60 days after the Preliminary
 Approval Date).
       Clerk’s Office               Representative for                Representative Counsel
                                       Class Counsel                      for Defendants
 United States District Court     Hopkins Law Firm, LLC               Nelson Mullins Riley &
  District of South Carolina       William E. Hopkins, Jr.               Scarborough, LLP
    (Charleston Division)          12019 Ocean Highway                Carmen Harper Thomas
        Clerk of Court                 P.O. Box 1995                1320 Main Street, 17th Floor
Charleston Federal Courthouse     Pawleys Island, SC 29585             Columbia, SC 29201
       85 Broad Street
    Charleston, SC 29401
 PLEASE DO NOT CALL THE COURT. To be effective, the objection must be postmarked
 or delivered to the Court and Counsel no later than ___________ (no later than sixty (60) Days
 after the Preliminary Approval Date).
      THE FINAL APPROVAL HEARING AND RELEASE OF CLAIMS
 The Final Approval Hearing. A final hearing to consider the fairness and adequacy of this
 proposed Settlement and to consider Class Counsel’s Motion for Attorneys’ Fees and Expenses
 will be held before the Honorable Richard M. Gergel on ___________ at XX:XX X.M., at the
 United States District Court for the District of South Carolina, Courtroom ___ of the
 Charleston Federal Courthouse, 85 Broad Street, Charleston, SC 29401 or via Webex or
 other video conferencing means and in compliance with any Standing Order regarding
 COVID-19.
 Release. The proposed Settlement is intended to resolve and terminate all claims that were raised
 or could have been raised by or on behalf of the Class Members as alleged in the Complaint in this
 matter relating to (1) the issuance of Santee Cooper Mini-Bonds during the Class Period; (2) Class
 Members’ status as purchasers or holders of Mini-Bonds during the Class Period; (3) any act or
 omission of the Releasees (or any of them) regarding Releasees’ representations or statements
 about the Project as alleged in the Action; (4) any act or omission of the Releasees (or any of them)
 that could have been alleged in the Action; (5) or any act or omission of the Releasees (or any of
 them) that could have been alleged in another action directly, representatively, derivatively, or in
 any other capacity in another court, tribunal, or other forum regarding Class Members’ purchase
 of Mini-Bonds during the Class Period. The proposed Settlement, if finally approved by the Court,
 will result in the release by each Class Member of all such claims, as more specifically provided
 in the Settlement Agreement. The claims against Defendants alleged in the Complaint will be
 dismissed with prejudice as to all Class Members.
                          FREQUENTLY ASKED QUESTIONS
             QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                   6
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 61 of 74




 What will it cost me to remain a member of the Settlement Class?

You will be represented by Class Counsel if you do not elect to exclude yourself from the proposed
Settlement. There is no out-of-pocket cost for this representation to any member of the Settlement
Class regardless of the outcome. Class Counsel agreed to handle the case on a contingent basis and
to advance all attorneys’ fees, litigation expenses, and costs on behalf of the Lead Plaintiff and the
Settlement Class.
Class Counsel intend to file a motion for attorneys’ fees to be paid from the Settlement Benefit in
an amount not to exceed 33% of the Settlement Benefit and expenses advanced by Class Counsel
to be paid from the Settlement Benefit, which is an amount not to exceed two million dollars
($2,000,000.00). The Court will determine whether attorneys’ fees, expenses, and costs will be
awarded and, if so, what the amount of the attorneys’ fees, expenses, and costs will be.


 What if the address at which I received the Postcard Notice is no longer current?

If your mailing address has changed, or is expected to change in the future, or if you received the
Postcard Notice at an address other than that listed on the envelope, you should send your new
mailing address to the Settlement Administrator at:

                                Santee Cooper Securities Litigation
                                          EXCLUSIONS
                                   c/o Strategic Claims Services
                               600 North Jackson Street – Suite 205
                                         Media, PA 19063

 Where can I get more information?

The descriptions in this Notice of the claims and Settlement documents in this case are only
summaries. If you have any questions or would like more information, please contact the
Settlement Administrator by phone at (866) 274-4004; by e-mail at ______________; or via
www.strategicclaims.net. You may also consult with your own attorney.
The Settlement Agreement and all other documents filed in this lawsuit may be reviewed and
copied at the Charleston Federal Courthouse, 85 Broad Street, Charleston, SC 29401. You may
also view the Settlement Agreement and other Settlement related documents at
www.strategicclaims.net.
Please do not call the Judge, Clerk, or Court about this Notice or lawsuit. They will not be
                      able to give you advice or answer your questions.




            QUESTIONS? CALL (866) 274-4004 OR VISIT www.strategicclaims.net
                                                  7
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 62 of 74




             EXHIBIT C
2:19-cv-01102-RMG                       Date Filed 01/25/21                         Entry Number 67-2                           Page 63 of 74




                                                                 Turka v. South Carolina Public Service Authority, et al. (Securities
                                                                 Litigation)
                                                                 c/o Strategic Claims Services
        Court-Ordered Legal Notice                               600 N. Jackson Street, Suite 3
                                                                 Media, PA 19063
     Forwarding Service Requested



     Important Notice about a Securities
          Class Action Settlement

     You may be entitled to a payment.
   This Notice may affect your legal rights.


             Please read it carefully.




                             Turka v. South Carolina Public Service Authority, et al. Case No. 2:19-cv-1102-RMG (D.S.C.)
                               THIS CARD ONLY PROVIDES LIMITED INFORMATION ABOUT THE SETTLEMENT.
                        PLEASE VISIT WWW.STRATEGICCLAIMS.NET OR CALL 1-866-274-4004 FOR MORE INFORMATION.

      There has been a proposed Settlement of all claims against South Carolina Public Service Authority (“Santee Cooper”) and Lonnie Carter
      (“Carter”) (collectively, “Defendants”). The Settlement resolves a lawsuit in which Lead Plaintiff alleges that, in violation of the federal
      securities laws, Santee Cooper’s offering documents for Mini-Bonds contained materially false and misleading statements or omitted
      material information, causing damages to members of the Settlement Class. Defendants deny any wrongdoing.

      You received this Notice because you or someone in your family may have acquired Santee Cooper Mini Bonds pursuant to 2014, 2015,
      and 2016 offering documents. The Settlement provides that, in exchange for dismissal of this action and release of claims known and
      unknown against Defendants, Defendants will pay or cause to be paid into a fund two million dollars ($2,000,000.00) in cash (“Settlement
      Benefit”). The Settlement Benefit, less attorneys’ fees and expenses, will be divided among all Class Members. NO ACTION IS
      REQUIRED TO OBTAIN YOUR PORTION OF THE SETTLEMENT BENEFIT. For a full description of the Settlement and your
      rights, please view a full notice of the Settlement at www.strategicclaims.net. If, by operation of law, you have transferred your interest
      in a Mini-Bond to another individual, that individual is entitled to a disbursement under this Settlement. If such a transfer has occurred, you
      can contact the Settlement Administrator through the website.

      No actions are required by you to qualify for payment. The Settlement Benefit will be distributed to Class Members on a pro rata plan to
      be approved by the Court. Payments from the Settlement Benefit will be made proportionately to Class Members after deducting (1)
      attorneys’ fees and litigation expenses approved by the Court; (2) certain tax expenses; and (3) a service award to the Lead Plaintiff approved
      by the Court. Counsel estimates that Class Members will receive approximately $5.53 per $500 invested in Santee Cooper Mini Bonds
      during the Class Period.

      If you do not want to be legally bound by the Settlement, you must exclude yourself by ____ __, 2021, or you will not be able to sue the
      Defendants about the legal claims in this case. If you exclude yourself, you cannot get money from this Settlement. If you stay in the
      Settlement, you may object to any portion of the Settlement by _____ __, 2021. The website explains how to exclude yourself or to object.

     The Court will hold a hearing in this case on ___, 2021 at __:__ a.m. at the Charleston Federal Courthouse, 85 Broad Street, Charleston,
     SC 29401 or via Webex or other video conferencing means and in compliance with any Standing Order regarding COVID-19, to consider
     whether to approve the Settlement, the Plan of Distribution, and a request for attorneys’ fees of up to 33%, plus actual expenses, for litigating
     the case and negotiating the Settlement. You may attend the hearing and ask to be heard by the Court, but you are not required to. For more
     information, call toll-free (866) 274-4004, or visit the website, www.strategicclaims.net.
2:19-cv-01102-RMG   Date Filed 01/25/21   Entry Number 67-2   Page 64 of 74




             EXHIBIT D
   2:19-cv-01102-RMG         Date Filed 01/25/21      Entry Number 67-2        Page 65 of 74




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 MURRAY C. TURKA, on Behalf of                   )   Civil Action No. 2:19-cv-1102-RMG
 Himself and All Others Similarly Situated,      )
                                                 )
                                   Plaintiffs,   )
                                                 )
                v.                               )   [PROPOSED] JUDGMENT
                                                 )   APPROVING CLASS
 SOUTH CAROLINA PUBLIC SERVICE                   )    ACTION SETTLEMENT
 AUTHORITY and LONNIE N. CARTER,                 )
                                                 )
                                 Defendants.     )
                                                 )
                                                 )

       WHEREAS, the above-captioned securities class action is pending in this Court and is

entitled Turka v. South Carolina Public Service Authority and Lonnie N. Carter, Case No. 2:19-

cv-1102-RMG (the “Action”);

       WHEREAS, (a) Lead Plaintiff Murray C. Turka (“Lead Plaintiff”), on behalf of himself

and the Settlement Class (defined below); and (b) Defendants South Carolina Public Service

Authority (“Santee Cooper”) and Lonnie N. Carter (“Carter” and collectively with Santee Cooper,

“Defendants”) (Lead Plaintiff and Defendants, collectively, the “Parties”), have determined to

settle all claims asserted against Defendants in this Action with prejudice on the terms and

conditions set forth in the Settlement Agreement and Release dated January __, 2021 (the

“Settlement Agreement” or “Agreement”) subject to approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall have

the same meaning as they have in the Settlement Agreement;

       WHEREAS, by Order dated _________ __, 20__ (the “Preliminary Approval Order”), this

Court: (a) found, pursuant to Rule 23(e)(1)(B) of the Federal Rules of Civil Procedure, that it (i)

would likely be able to approve the Settlement as fair, reasonable, and adequate under Rule
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 66 of 74




23(e)(2) and (ii) would likely be able to certify the Settlement Class for purposes of the Settlement;

(b) ordered that notice of the proposed Settlement be provided to potential Settlement Class

Members; (c) provided Class Members with the opportunity either to exclude themselves from the

Settlement Class or to object to the proposed Settlement; and (d) scheduled a hearing regarding

final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class as ordered by

the Court;

       WHEREAS, the Court conducted a hearing on _________ __, 2021 (the “Final Approval

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

are fair, reasonable, and adequate to the Settlement Class, and should therefore be approved; and

(b) whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants;

       WHEREAS, the Court having reviewed and considered the Settlement Agreement, all

papers filed and proceedings held herein in connection with the Settlement, all oral and written

comments received regarding the Settlement, and the record in the Action, and good cause

appearing therefore;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Order incorporates and makes a

part hereof: (a) the Settlement Agreement filed with the Court on January 25, 2021; and (b) the

Long Notice and the Postcard Notice, both of which were filed with the Court on January 25, 2021.
   2:19-cv-01102-RMG          Date Filed 01/25/21      Entry Number 67-2         Page 67 of 74




       3.      Class Certification for Settlement Purposes – The Court hereby certifies for the

purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure on behalf of the Settlement Class consisting of all Persons

who purchased or otherwise acquired and owned Santee Cooper Mini-Bonds from May 1, 2014

through July 31, 2017, inclusive, and who were damaged thereby, and including those Persons’

successors in interest, transferees in interest, assigns, or beneficiaries, if any. Excluded from the

Class are Defendants; members of the immediate family of any Defendant who is an individual;

the officers and directors of Santee Cooper during the Class Period; any firm, trust, corporation,

or other entity in which any Defendant has or had a controlling interest; and the legal

representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded person or

entity. Also excluded from the Settlement Class are any persons and entities who or which exclude

themselves by timely submitting a request for exclusion that is accepted by the Court.

       4.      Class Findings – The Court finds that each element required for certification of the

Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met: (a) the

members of the Settlement Class are so numerous that their joinder in the Action would be

impracticable; (b) there are questions of law and fact common to the Settlement Class which

predominate over any individual questions; (c) the claims of Lead Plaintiff in the Action are typical

of the claims of the Settlement Class; (d) Lead Plaintiff and Class Counsel have and will fairly and

adequately represent and protect the interests of the Settlement Class; and (e) a class action is

superior to other available methods for the fair and efficient adjudication of the Action.

       5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby certifies Lead Plaintiff

Murray C. Turka as class representative for the Settlement Class and appoints Lead Counsel The
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 68 of 74




Weiser Law Firm, P.C. and Liaison Counsel, Hopkins Law Firm, LLC, as Class Counsel for the

Settlement Class. Lead Plaintiff and Class Counsel have fairly and adequately represented the

Settlement Class both in terms of litigating the Action and for purposes of entering into and

implementing the Settlement and have satisfied the requirements of Federal Rules of Civil

Procedure 23(a)(4) and 23(g), respectively.

       6.      Notice – The Court finds that the dissemination of the Long Notice and the

publication of the Postcard Notice: (a) were implemented in accordance with the Preliminary

Approval Order; (b) constituted the best notice practicable under the circumstances; (c) constituted

notice that was reasonably calculated, under the circumstances, to apprise Class Members of (i)

the pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases to be

provided thereunder); (iii) Class Counsel’s motion for an Attorney Fee/Litigation Cost Award; (iv)

their right to object to any aspect of the Settlement, the Distribution Plan, and/or Class Counsel’s

motion for an Attorney Fee/Litigation Cost Award; (v) their right to exclude themselves from the

Settlement Class; and (vi) their right to appear at the Final Approval Hearing; (d) constituted due,

adequate, and sufficient notice to all persons and entities entitled to receive notice of the proposed

Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure,

the United States Constitution (including the Due Process Clause), the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules.

       7.      Defendants have complied with the Class Action Fairness Act of 2005 (“CAFA”),

28 U.S.C. §1715, et seq. Defendants, through the Settlement Administrator, timely mailed notice

of the Settlement pursuant to 28 U.S.C. §1715(b). The CAFA notice contains the documents and

information required by 28 U.S.C. §1715(b)(1)-(8). The Court finds that Defendants have

complied in all respects with the requirements of 28 U.S.C. §1715.
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 69 of 74




       8.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully

and finally approves the Settlement set forth in the Settlement Agreement in all respects (including,

without limitation: the amount of the Settlement; the Releases provided for therein; and the

dismissal with prejudice of the claims asserted against Defendants in the Action), and finds that

the Settlement is, in all respects, fair, reasonable, and adequate to the Settlement Class.

Specifically, the Court finds that: (a) Lead Plaintiff and Class Counsel have adequately represented

the Settlement Class; (b) the Settlement was negotiated by the Parties at arm’s length; (c) the relief

provided for the Settlement Class under the Settlement is adequate taking into account the costs,

risks, damages, and delay of trial and appeal; and the proposed means of distributing the Settlement

Benefit to the Settlement Class; and (d) the Settlement treats members of the Settlement Class

equitably relative to each other. The Parties are directed to implement, perform, and consummate

the Settlement in accordance with the terms and provisions contained in the Settlement Agreement.

       9.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiff and the other Class Members are hereby dismissed with prejudice. The Parties shall bear

their own costs and expenses, except as otherwise expressly provided in the Settlement Agreement.

       10.     Binding Effect – The terms of the Settlement Agreement and of this Order shall be

forever binding on Defendants, Lead Plaintiff, and all other Class Members, as well as their

respective successors and assigns. [The persons and entities listed on Exhibit 1 hereto are excluded

from the Settlement Class pursuant to request and are not bound by the terms of the Stipulation or

this Order.]

       11.     Releases and Injunctions – The Releases set forth in Section IV of the Settlement

Agreement, together with the definitions contained in Section I of the Settlement Agreement
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2        Page 70 of 74




relating thereto, are expressly incorporated herein in all respects. The Releases are effective as of

the Effective Date. Accordingly, this Court orders that:

             a. Upon the Effective Date, the Releasors do hereby unconditionally, completely, and

                irrevocably release and dismiss each and all Releasees with prejudice and on the

                merits. The Releasors (regardless of whether any such Releasor ever obtains any

                recovery by any means, including, without limitation, by receiving any distribution

                from the Settlement Benefit) shall be deemed to have, and by operation of the Final

                Approval Order shall have, fully, finally, and forever released, relinquished, and

                discharged all Released Claims against the Releasees.

             b. Upon the Effective Date, Releasees shall be deemed to have, and by operation of

                law and of the judgment shall have, fully, finally, and forever compromised, settled,

                released, resolved, relinquished, waived, and discharged Releasors of any and all

                claims and causes of action of every nature and description, whether known claims

                or unknown claims, whether arising under federal, state, common, or foreign law,

                which arise out of the Santee Cooper Mini-Bonds. The Releasees shall forever be

                barred and enjoined from prosecuting any or all of the claims and only those claims

                as described against Releasors. Releasees do not release any claims relating to the

                enforcement of the Settlement or any claims against any Person who submits a

                Request for Exclusion that is accepted by the Court.

       12.      Notwithstanding paragraphs 11(a) – (b) above, nothing in this Order shall bar any

action by any of the Parties to enforce or effectuate the terms of the Settlement Agreement or this

Final Approval Order.

       13.      Bar Order. The Final Approval Order shall contain a bar order (“Bar Order”) that
   2:19-cv-01102-RMG          Date Filed 01/25/21     Entry Number 67-2        Page 71 of 74




shall, upon the Effective Date, consistent with the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 78u-4(f)(7) (the “PLSRA”), permanently bar, extinguish, and discharge to the

fullest extent permitted by law any and all claims for contribution or indemnification arising out

of any Released Claims. The Bar Order shall bar all claims for contribution or indemnification (a)

by any Person against any Releasee and (b) by any Releasee against any Person other than a

Releasee.

       14.       Judgment Reduction – Pursuant to 15 U.S.C. § 78u-4(f)(7)(B), any verdict or

judgment that Lead Plaintiff or any other Settlement Class Member may obtain on behalf of the

Settlement Class or t Class Member against any Person subject to the Bar Order shall be reduced

by the greater of (a) an amount that corresponds to the percentage responsibility of the Releasees

for common damages; or (ii) the portion of the Settlement Amount paid by or on behalf of the

Defendants to the Settlement Class or Settlement Class member for common damages.

       15.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       16.       No Admissions – Neither this Order, the Settlement Agreement (whether or not

consummated), including the exhibits thereto and the Distribution Plan contained therein (or any

other form of plan of distribution that may be approved by the Court), the negotiations leading to

the execution of the Settlement Agreement, nor any proceedings taken pursuant to or in connection

the Settlement Agreement, and/or approval of the Settlement (including any arguments proffered

in connection therewith):

             a. Shall be offered against any of the Releasees as evidence of, or construed as, or
2:19-cv-01102-RMG      Date Filed 01/25/21      Entry Number 67-2         Page 72 of 74




        deemed to be evidence of any presumption, concession, or admission by any of the

        Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the

        validity of any claim that was or could have been asserted or the deficiency of any

        defense that has been or could have been asserted in this Action or in any other

        litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of

        any of the Releasees or in any way referred to for any other reason as against any

        of the Releasees, in any arbitration proceeding or other civil, criminal, or

        administrative action or proceeding, other than such proceedings as may be

        necessary to effectuate the provisions of the Settlement Agreement;

     b. Shall be offered against any of the Releasors, as evidence of, or construed as, or

        deemed to be evidence of any presumption, concession, or admission by any of the

        Releasors that any of their claims are without merit, that any of the Releasees had

        meritorious defenses, or that damages recoverable under the Complaint would not

        have exceeded the Settlement Benefit or with respect to any liability, negligence,

        fault, or wrongdoing of any kind, or in any way referred to for any other reason

        related to the Mini-Bonds as against any of the Releasors, in any arbitration

        proceeding or other civil, criminal, or administrative action or proceeding, other

        than such proceedings as may be necessary to effectuate the provisions of the

        Settlement Agreement; or

     c. Shall be construed against any of the Releasees as an admission, concession, or

        presumption that the consideration to be given under the Settlement represents the

        amount which could be or would have been recovered after trial. However, the

        Parties and the Releasees and their respective counsel may refer to this Order and
   2:19-cv-01102-RMG            Date Filed 01/25/21     Entry Number 67-2        Page 73 of 74




               the Settlement Agreement to effectuate the protections from liability granted

               hereunder and thereunder or otherwise to enforce the terms of the Settlement.

       17.     Retention of Jurisdiction – Without affecting the finality of this Order in any way,

this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the

administration, interpretation, implementation, and enforcement of the Settlement, including the

interpretation and enforcement of all injunctions set forth herein; (b) the disposition of the

Settlement Benefit; (c) any motion for or related to an Attorney Fee/Litigation Cost Award by

Class Counsel in the Action that will be paid from the Settlement Benefit; (d) any motion to

approve the Distribution Plan; (e) any motion to approve the Class Distribution Order; and (f) the

Class Members for all matters relating to the Action.

       18.     Separate orders shall be entered regarding approval of a plan of distribution and the

motion of Class Counsel for an Attorney Fee/Litigation Cost Award. Such orders shall in no way

affect or delay the finality of this Order and shall not affect or delay the Effective Date of the

Settlement.

       19.     Modification of the Settlement Agreement– Without further approval from the

Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such amendments

or modifications of the Settlement Agreement or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Order; and (b) do not materially limit

the rights of Class Members in connection with the Settlement. Without further order of the Court,

Lead Plaintiff and Defendants may agree to reasonable extensions of time to carry out any

provisions of the Settlement.

       20.     Termination of Settlement – If the Settlement is terminated as provided in the

Settlement Agreement or the Effective Date otherwise fails to occur, this Order shall be vacated
   2:19-cv-01102-RMG          Date Filed 01/25/21       Entry Number 67-2         Page 74 of 74




and rendered null and void, and shall be of no further force and effect, except as otherwise provided

by the Settlement Agreement, and this Order shall be without prejudice to the rights of Lead

Plaintiff, the other Class Members, and Defendants, and Lead Plaintiff and Defendants shall revert

to their respective positions in the Action as of immediately prior to the execution of the Settlement

Agreement on January __, 2021, as provided in the Stipulation.

       21.     Entry of Final Approval Order – There is no just reason to delay the entry of this

Order as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly directed

to immediately enter this final judgment in this Action.



SO ORDERED this _______ day of ______________, 2021.

                                               ________________________________________

                                               The Honorable Richard M. Gergel
                                               United States District Judge
